 

Exhibit 10.1

 

EXECUTION COPY

 



 



 

UNIT PURCHASE AGREEMENT

 

dated as of August 5, 2014

 

by and among

 

GANNETT CO., INC.,

 

CLASSIFIED VENTURES, LLC,

 

and

 

THE UNITHOLDERS OF CLASSIFIED VENTURES, LLC PARTY HERETO

 



 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS       1.1. Definitions 1 1.2. References 11       ARTICLE
II. THE ACQUISITION       2.1. Purchase and Sale of the Purchased Units at
Closing 11 2.2. The Closing 12 2.3. Working Capital Adjustment 12 2.4.
Adjustments to the Purchase Price Based on Closing Indebtedness and Closing
Expenses 14 2.5. Escrow Agreement 15 2.6. Section 754 Election 16 2.7. Employee
Compensatory Arrangements 16       ARTICLE III. REPRESENTATIONS AND WARRANTIES
OF PURCHASER       3.1. Organization, Good Standing and Qualification of
Purchaser 17 3.2. Authorization of the Transaction 17 3.3. Non-Contravention 17
3.4. Governmental Consents 17 3.5. Litigation 18 3.6. Sufficiency of Funds 18
3.7. No Brokers 18       ARTICLE IV. REPRESENTATIONS AND WARRANTIES  WITH
RESPECT TO THE COMPANY       4.1. Organization, Good Standing and Qualification
18 4.2. Authorization; Enforceability 19 4.3. Non-Contravention 19 4.4.
Governmental Consents 19 4.5. Capitalization; Subsidiaries; Investments 19 4.6.
Litigation 20 4.7. Compliance with Laws; Governmental Authorizations 21 4.8.
Financial Statements 21 4.9. Company Liabilities 21 4.10. Operations Since
Balance Sheet Date 22 4.11. Material Contracts 22 4.12. Real Property; Leases 23
4.13. Intellectual Property; Software 24 4.14. Employee Benefit Plans 26 4.15.
Labor Matters 28 4.16. Tax Matters 29 4.17. Insurance 29 4.18. Affiliate
Transactions 29 4.19. Title 30

4.20. No Brokers 30



 

-ii-

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES  WITH RESPECT TO SELLERS   5.1.
Authorization; Enforceability 30 5.2. Non-Contravention 31 5.3. Governmental
Consents 31 5.4. Litigation 31 5.5. Title to Purchased Units 31 5.6. Financial
Information 31 5.7. Restrictions 32 5.8. No Broker 32       ARTICLE VI.
ADDITIONAL AGREEMENTS OF THE PARTIES       6.1. Conduct of Business Prior to the
Closing 32 6.2. No Shop 34 6.3. Takeover Statutes 35 6.4. Access to Information;
Confidentiality; No Transfers 35 6.5. No Public Announcement 36 6.6. Agreements
with Members 37 6.7. Further Assurances; Regulatory Approvals 37 6.8.
Notifications 39 6.9. Taxes 40 6.10. LLC Agreement 42 6.11. Resignations 43
6.12. Apartments.com Escrow 43 6.13. Employee Matters 44       ARTICLE VII.
CONDITIONS TO CLOSING       7.1. Sellers’ Conditions to Close 45 7.2.
Purchaser’s Conditions to Close 46 7.3. Frustration of Closing Conditions 47    
  ARTICLE VIII. THE CLOSING       8.1. Deliveries by the Company and the Sellers
47 8.2. Purchaser’s Deliveries 47       ARTICLE IX. INDEMNIFICATION       9.1.
Indemnification of Purchaser Group Members and the Company 48 9.2.
Indemnification of the Sellers 48 9.3. Notice and Determination of Claims 49
9.4. Third Person Claims 50 9.5. Limitations 50 9.6. Tax Treatment of Indemnity
Payments 52 9.7. Tax Benefits 52 9.8. Insurance Offset 52

 

-iii-

 

 

ARTICLE X. TERMINATION       10.1. Termination of Agreement 52 10.2. Effect of
Termination 53 10.3. Fees and Expenses 53       ARTICLE XI. MISCELLANEOUS      
11.1. Notices 54 11.2. Assignment 57 11.3. Interpretation 57 11.4. Counterparts
57 11.5. Amendment 57 11.6. Entire Agreement 57 11.7. Consultation with Counsel
57 11.8. Severability 58 11.9. Third Parties 58 11.10. Specific Performance 58
11.11. Waivers 58 11.12. Governing Law 58 11.13. Submission to Jurisdiction;
Waiver of Jury Trial 59

 

-iv-

 

 

EXHIBITS

 

A-1 through A-4 Forms of New Affiliation Agreement B Form of Escrow Agreement C
Example of Closing Date Balance Sheet

 

SCHEDULES

 

1.1 Company Knowledge Persons 2.1 Sellers; Pro Rata Shares; Payment of Initial
Purchase Price 2.7(b) Employee Compensatory Arrangements 4.1 Organization, Good
Standing and Qualification 4.2 Authorization; Enforceability 4.3
Non-Contravention 4.4 Governmental Consents 4.5 Capitalization; Subsidiaries;
Investments 4.6 Litigation 4.7 Compliance with Laws; Governmental Authorizations
4.8 Financial Statements 4.9 Company Liabilities 4.10 Operations Since Balance
Sheet Date 4.11 Material Contracts 4.12 Real Property; Leases 4.13 Intellectual
Property; Software 4.14 Employee Benefit Plans 4.15 Labor Matters 4.16 Tax
Matters 4.17 Insurance 4.18 Affiliate Transactions 4.19 Title 4.20 No Brokers
6.1 Conduct of Business Prior to the Closing 6.13(a) Severance Benefits 8.1(e)
Resignations

 

-v-

 

 

UNIT PURCHASE AGREEMENT

 

This UNIT PURCHASE AGREEMENT, dated as of August 5, 2014 (this “Agreement”), is
hereby entered into by and among Gannett Co., Inc., a Delaware corporation
(“Purchaser”), Classified Ventures, LLC, a Delaware limited liability company
(the “Company”), the undersigned Seller Subsidiaries (as defined below) and the
applicable undersigned parent of each Seller Subsidiary (individually a “Seller”
and collectively the “Sellers”).

 

WITNESSETH:

 

WHEREAS, the Seller Subsidiaries listed on Schedule 2.1, together with certain
Affiliates of Purchaser, are the sole holders of record and beneficial owners of
all of the Units of the Company;

 

WHEREAS, the Seller Subsidiaries desire to sell to Purchaser, and Purchaser
desires to purchase from the Seller Subsidiaries, their entire right, title and
interest in and to the Units held by the Seller Subsidiaries (the “Purchased
Units”), which are set forth on Schedule 2.1, in accordance with the provisions
of this Agreement;

 

WHEREAS, each Seller has approved the sale of the Purchased Units held by its
applicable Seller Subsidiary to Purchaser pursuant to this Agreement, and the
Board of Directors (as hereinafter defined) and the Members, including the
Purchaser Subsidiaries (each, as hereinafter defined), have approved the sale of
the Purchased Units to Purchaser pursuant to this Agreement; and

 

WHEREAS, Purchaser, the Sellers and the Company desire to make certain
representations, warranties and agreements in connection with the sale and
acquisition of the Purchased Units and also to prescribe various conditions
precedent thereto, all as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1.        Definitions.

 

(a)          In this Agreement, the following terms have the meanings specified
or referred to in this Section 1.1 and shall be equally applicable to both the
singular and plural forms.

 

“Accounting Firm” means PricewaterhouseCoopers LLP; provided, that if
PricewaterhouseCoopers LLP is unable or unwilling to serve in this capacity and
Purchaser and the Required Sellers are unable to mutually agree on a
replacement, the American Institute of Certified Public Accountants shall select
an accounting firm to be the Accounting Firm hereunder.

 

 

 

 

“Acquisition Proposal” means any bona fide inquiry, proposal or offer, whether
oral or in writing, from any Person relating to (i) any merger, consolidation,
share exchange, business combination, reorganization, recapitalization,
liquidation, dissolution or similar transaction involving the Company or (ii)
any direct or indirect acquisition or purchase, in a single transaction or
series of related transactions, of assets or securities that constitute more
than 20% of the assets of the Company or 20% or more of any class of equity
securities of the Company, in each case other than the Contemplated
Transactions.

 

“Affiliate” means any affiliate, as defined in Rule 12b-2 under the Exchange
Act.

 

“Ancillary Agreements” means, without duplication, the Purchaser Ancillary
Agreements, Company Ancillary Agreements and Seller Ancillary Agreements.

 

“Billing Reconciliation Process” means the procedures and processes described on
Schedule 4.8.

 

“Board of Directors” means the Board of Directors of the Company, as set forth
in the LLC Agreement.

 

“Books, Records and Files” means any written studies, reports, records
(including customer and personnel records), books of account, invoices,
Contracts, instruments, surveys, data (including financial, sales, purchasing
and operating data), computer data, disks, tapes, marketing plans, customer
lists, supplier lists, correspondence and other documents.

 

“Business” means (i) the Company’s business of selling or otherwise providing a
national searchable online resource to individuals and businesses seeking to
purchase, sell or lease (other than short-term rentals) passenger cars and light
trucks and related services through internet websites or digital platforms, as
presently conducted by the Company and (ii) the business of selling or providing
advertising products and services in connection with the business described in
clause (i), including through direct and affiliate sales channels, as presently
conducted by the Company.

 

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks located in the City of Chicago are authorized or required by Law to
be closed.

 

“Certificate of Formation” means the Certificate of Formation of the Company,
dated April 20, 2001, as amended through the date of this Agreement.

 

“Closing Date Net Working Capital” means, as of the Effective Time, the
difference between (a) the Company’s current assets (determined in accordance
with GAAP), including accounts receivable, and (b) the Company’s current
liabilities (determined in accordance with GAAP). Notwithstanding any of the
foregoing to the contrary, (i) accruals for all outstanding awards under the
Company’s 2014 Short Term Incentive Plan shall be prorated through the Effective
Time based on actual results of the Company for 2014 as determined in good faith
by the Company’s Board of Directors and included in current liabilities, whether
or not required to be so treated under GAAP, (ii) all cash and receivables held
pursuant to the Apartments.com Escrow Agreement, shall be excluded from current
assets, whether or not required to be so treated under GAAP, (iii) an accounts
receivable bad debt reserve shall be reflected on the Preliminary Balance Sheet
and Closing Date Balance Sheet in accordance with the practices used by the
Company in the Ordinary Course of Business, (iv) all deferred compensation
liabilities under the Employee Compensatory Arrangements, the Company’s Long
Term Incentive Plan and the fair value of the assets held in trust to fund such
liabilities shall be excluded from the Preliminary Balance Sheet and Closing
Date Balance Sheet, and (v) all Indebtedness of the Company shall be excluded
from the Preliminary Balance Sheet and Closing Date Balance Sheet. All Taxes of
the type previously accrued would be accrued as part of current liabilities
consistent with past practices, with Straddle Periods to be allocated pursuant
to Section 4.16(b).

 

- 2 -

 

 

“Closing Expenses” means all transaction costs or expenses incurred by the
Company as of the Effective Time in connection with the Contemplated
Transactions (including investment banking fees, legal fees and expenses, debt
prepayment penalties and premiums and breakage fees) that are not reimbursed or
paid directly by the Sellers.

 

“Closing Indebtedness” means all Indebtedness of the Company as of the Effective
Time.

 

“Code” means the Internal Revenue Code of 1986.

 

“Company Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by the Company under this Agreement,
including the New Affiliation Agreements.

 

“Company Plan” means any Employee Benefit Plan maintained, or contributed to, by
the Company or any Subsidiary of the Company for which any such entities may
have liability.

 

“Competition Law” means any Law that prohibits, restricts or regulates actions
having the purpose or effect of monopolization or restraint of trade or
lessening of competition through merger or acquisition.

 

“Confidential Information” means all Trade Secrets and other confidential or
proprietary information of a Person, including information contained in or
derived from reports, investigations, research, codes, marketing and sales
programs, financial projections, cost summaries, pricing formulas, customer
lists, contract analyses, financial information, projections, confidential
filings with any state or federal agency, and all other confidential concepts,
methods of doing business, ideas, materials or information prepared or performed
for, by or on behalf of such Person by its Representatives; provided, that
“Confidential Information” shall not include any information that becomes
generally available to the public other than as a result of a direct or indirect
disclosure in violation of this Agreement; (ii) was previously available on a
non-confidential basis from a source that was entitled to make such information
available; or (iii) becomes available on a non-confidential basis from a source
other than such Person or its Representatives entitled to make such disclosure.

 

“Consent” means any consent, approval, authorization, registration, declaration,
filing, notice of, with or to any Person or under any Law, or the expiration or
termination of a waiting period under any Competition Law, in each case required
to permit the consummation of the Contemplated Transactions.

 

- 3 -

 

 

“Contemplated Transactions” means the sale of the Purchased Units by the Seller
Subsidiaries to Purchaser, the purchase of the Purchased Units by Purchaser from
the Seller Subsidiaries and the execution, delivery and performance of this
Agreement and each of the Ancillary Agreements.

 

“Contract” means any contract, Lease, deed, mortgage, license, instrument, note,
commitment, undertaking, indenture, joint venture or other agreement that is
legally binding, including all amendments thereto.

 

“Copyrights” means United States and foreign copyrights and maskwork rights,
whether registered or unregistered, and pending applications to register the
same.

 

“Employee Benefit Plan” means (a) any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), (b) any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA) and (c) any other written or oral plan,
agreement or arrangement involving direct or indirect compensation, including
insurance coverage, severance benefits, disability benefits, deferred
compensation, bonuses, equity-based awards, phantom equity, profits interests,
equity appreciation or other forms of incentive compensation, benefits or
post-retirement compensation.

 

“Employee Compensatory Arrangements” means an amount equal to the sum total for
all outstanding SAR award agreements of (i) the number of SARs granted for each
outstanding SAR award agreement as of the Effective Time, multiplied by (ii) the
amount by which the applicable fair market value of a Class A Unit as of the
Effective Time plus applicable distributions from the date of the applicable SAR
award agreement as determined by the Compensation Committee of the Board of
Directors exceeds the fair market value of a Class A Unit as of the grant date
of the applicable SAR award agreement.

 

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, option to purchase, easement or other encumbrance or similar
restriction; provided, that non-exclusive license agreements with third parties
entered into in the Ordinary Course of Business shall not be considered
“Encumbrances.”

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any entity which is, or at any applicable time was, a
member of (a) a controlled group of corporations (as defined in Section 414(b)
of the Code), (b) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code) or (c) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Company or any Subsidiary of
the Company.

 

“Escrow Agent” means U.S. Bank, National Association, as escrow agent under the
Escrow Agreement.

 

“Escrow Agreement” means an Escrow Agreement among Purchaser, each Seller and
Escrow Agent, substantially in the form attached hereto as Exhibit B.

 

“Escrow Amount” means $73,112,000.

 

- 4 -

 

 

“Escrowed Funds” means, at any time, the aggregate of all amounts remaining in
the Sellers’ Escrow Accounts pursuant to the Escrow Agreement, including all
undistributed earnings thereon.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Fundamental Representations” means, collectively, the representations and
warranties set forth in Sections 4.2, 4.3(a), 4.5(a), 4.16, 4.20, 5.1, 5.2(a),
5.5 and 5.8.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.

 

“Governmental Entity” means any federal, state, local or foreign court,
government, arbitral tribunal, department, commission, agency, or other
regulatory, administrative or governmental authority.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Indebtedness” of any Person means (a) all indebtedness for borrowed money, (b)
all obligations for the deferred purchase price of property and services (but
excluding any (i) accounts payable incurred in the Ordinary Course of Business
and (ii) deferred compensation obligations incurred in the Ordinary Course of
Business), (c) all obligations evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to acquired
property, (e) all capital lease obligations, (f) all guarantee obligations of
the foregoing, and (g) all obligations of any kind referenced in clauses (a)
through (f) above secured by any lien on property owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights, Software,
Trade Secrets, and other proprietary rights relating to any of the foregoing
(including remedies against infringements thereof and rights of protection of
interest therein under the laws of all jurisdictions).

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of the Company” means the actual knowledge of any of the individuals
listed on Schedule 1.1 after consultation with his or her direct reports on the
matter in question.

 

“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Entity.

 

“Leased Real Property” means real property leased or occupied by the Company.

 

“Legacy Affiliate Agreement” means each Affiliate Agreement between the Company
and any Member or Newspaper Affiliate of any Member as in effect as of the date
hereof.

 

- 5 -

 

 

“Legal Proceeding” means any action, suit, proceeding, claim, demand, complaint
or arbitration before any Governmental Entity.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company,
dated as of September 30, 2001, as amended through the date of this Agreement.

 

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties and expenses (including reasonable
attorneys’ fees, witness fees, court filing fees, arbitration fees or costs,
reasonable fees of investigators, consultants, accountants and other
professionals, other reasonable costs and other reasonable out-of-pocket
expenses incurred in investigating, preparing or defending the foregoing).

 

“Material Adverse Effect” means any event, change or effect that (a) is or would
reasonably be expected to be materially adverse to the business, assets,
financial condition or results of operations of the Company or (b) would
reasonably be expected to prevent or materially delay the consummation by the
Sellers of the Contemplated Transactions; provided, however, that, in the case
of clause (a) only, no adverse effect to the extent attributable to the
following events, changes or effects shall be taken into account in determining
whether there has been a Material Adverse Effect: (i) any loss of or adverse
change in the relationship of the Business with its employees, customers,
partners or suppliers arising out of the announcement, pendency or consummation
of the Contemplated Transactions; (ii) any event, change or effect (A) in the
domestic or international financial, credit, securities or commodities markets,
or domestic or international economic, regulatory or political conditions in
general or (B) in the industries and markets in which the Business operates in
general; (iii) the failure of the Business to meet internal or published sales,
earnings or other financial or non-financial projections and estimates (but not
including any event, change or effect underlying such failure of the Business);
(iv) acts of war or terrorism (or the escalation of the foregoing) or natural
disasters or other force majeure events; (v) changes or anticipated changes in
any Law applicable to the Business or to GAAP; (vi) any action expressly
required or permitted to be taken pursuant to this Agreement or any Ancillary
Agreement; or (vii) any action or inaction by Purchaser, or approved or
consented to by Purchaser after the date hereof (provided that the exercise by
Purchaser of its rights under this Agreement or any Ancillary Agreement shall
not be captured by this clause (vii)); provided further that, with respect to
clauses (ii), (iv) or (v), such matters shall be disregarded solely to the
extent that the impact of such matters is not disproportionately adverse to the
Business compared to other businesses in the Business’s industry (and if the
impact of such matters is disproportionately adverse, then the extent of such
disproportionate impact may be considered in determining whether a Material
Adverse Effect has occurred).

 

“Member” means each Member (as defined in the LLC Agreement).

 

“New Affiliation Agreement” means an Affiliation Agreement, in the form attached
hereto as Exhibit A-1 through A-4, as applicable, and with such changes thereto
as may be required pursuant to the terms of this Agreement, to be entered into
between the Company, on the one hand, and each Seller (and, WPC LLC and Tribune
Publishing Company, with respect to Graham Holdings Company and Tribune Media
Company, respectively) and its Newspaper Affiliates, on the other hand, at the
Closing, effective as of the Closing Date.

 

- 6 -

 

 

“Newspaper Affiliate” means, with respect to any Seller, an Affiliate of such
Seller that sells or otherwise provides products or services of the Business
pursuant to any Legacy Affiliate Agreement or, with respect to Graham Holdings
Company, WPC LLC.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past practice.

 

“Party” means the individual designation of Purchaser, the Company and the
Sellers.

 

“Patents” means United States and foreign patents and patent applications,
including provisional patent applications, continuations, continuations-in-part,
divisions, reissues, reexaminations and extensions.

 

“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances, authorizations and similar rights issued by or
obtained from any Governmental Entity (including those relating to the occupancy
or use of owned or Leased Real Property).

 

“Permitted Encumbrances” means (a) statutory Encumbrances for Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings and which are
adequately reserved in accordance with GAAP; (b) mechanics’, materialmen’s,
architects’, carriers’, workers’, repairers’, warehousemen’s, landlords’ and
other like statutory Encumbrances arising or incurred in the Ordinary Course of
Business, securing payments either not yet due or that are being contested in
good faith by appropriate proceedings; (c) Encumbrances in favor of the lessors
under equipment leases with third parties entered into in the Ordinary Course of
Business; and (d) such Encumbrances as do not, individually or in the aggregate,
materially impair the ownership, use or operation of the assets to which they
relate.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, joint-stock company, trust or unincorporated
organization.

 

“Pre-Closing Distribution” means a distribution to the Members of Distributable
Funds (as defined in the LLC Agreement) in accordance with Article VI of the LLC
Agreement immediately prior to the Closing.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Effective Time.

 

“Pro Rata Share” means the percentage interest of each Seller as set forth on
Schedule 2.1 hereto.

 

“Purchaser Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Purchaser under this Agreement,
including the Escrow Agreement and the New Affiliation Agreements.

 

- 7 -

 

 

“Purchaser Group Members” means Purchaser and its Representatives (including the
Company, following the Closing), and their respective successors and assigns.

 

“Purchaser Material Adverse Effect” means any event, change or effect that would
reasonably be expected to prevent or materially delay the consummation by
Purchaser of the Contemplated Transactions.

 

“Purchaser Subsidiaries” means the subsidiaries of Purchaser listed on the
signature pages to this Agreement which are existing Members.

 

“Representative” means, with respect to any Person, such Person’s Affiliates and
the officers, directors, employees, agents, attorneys and advisors of such
Person and its Affiliates.

 

“Required Sellers” means any combination of three (3) of the four (4) Sellers.

 

“Schedules” means the schedules provided by the Sellers and the Company to
Purchaser on the date hereof.

 

“SAR” means a share appreciation right granted under the SAR Plan.

 

“SAR Participants” means the active employees of the Company as of the Effective
Time who have been granted an award by the Company under the SAR Plan.

 

“SAR Plan” means the Company’s Share Appreciation Rights Plan and related award
agreements.

 

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by the Sellers (and WPC LLC and Tribune
Publishing Company, with respect to Graham Holdings Company and Tribune Media
Company, respectively) or any one of them under this Agreement, including the
Escrow Agreement and the applicable New Affiliation Agreement.

 

“Seller Group Members” means, with respect to any given Seller, such Seller and
its Representatives (other than the Company), and their respective successors
and assigns.

 

“Seller Material Adverse Effect” means any event, change or effect that would
reasonably be expected to prevent or materially delay the consummation by the
applicable Seller of the Contemplated Transactions.

 

“Seller Subsidiaries” means Graham Holdings Company and the undersigned
subsidiaries of Tribune Media Company, The McClatchy Company and A. H. Belo
Corporation listed on the signature pages to this Agreement as Seller
Subsidiaries. For the avoidance of doubt, since Graham Holdings Company owns its
Units directly, it shall be treated as both a Seller and Seller Subsidiary for
the purposes of this Agreement.

 

“Software” means computer software programs and software systems, including all
databases, compilers, decompilers, higher level or “proprietary” languages,
related documentation and materials, whether in source code, object code or
human readable form.

 

- 8 -

 

 

“Subsidiary” means with respect to any specified Person, any other Person (a)
whose board of directors or similar governing body, or a majority thereof, may
presently be directly or indirectly elected or appointed by such specified
Person or (b) whose voting securities are more than 50% owned, directly or
indirectly, by such specified Person.

 

“Target” means $67,482,947.

 

“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing”) means (a)
any federal, state, local or foreign income, gross receipts, windfall profits,
severance, property, production, sales, use, license, excise, franchise,
employment, payroll, withholding, alternative or add-on minimum, ad valorem,
transfer, value-added, escheat, unclaimed or abandoned property, stamp or
environmental tax, or any other tax, custom, duty, governmental fee or other
like assessment or charge of any kind whatsoever, together with any interest or
penalty, addition to tax or additional amount imposed by any Governmental Entity
and (b) liability of the Company for the payment of amounts with respect to
payments of a type described in clause (a) as a result of being a member of an
affiliated, consolidated, combined or unitary group, or as a result of any
obligation of the Company under any Tax sharing arrangement or Tax indemnity
arrangement.

 

“Tax Returns” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

“Termination of Employment” means the termination of full-time employment with
the Company for any reason, including, but not limited to, by reason of death,
disability, retirement, resignation or termination by the Company, with or
without good reason.

 

“Trade Secrets” means know-how, inventions, methods, processes, technical data,
specifications, research and development information, technology, product
roadmaps, customer lists and any other information, in each case to the extent
any of the foregoing derives economic value (actual or potential) from not being
generally known to other Persons who can obtain economic value from its
disclosure or use, excluding any Copyrights or Patents of the Company that may
cover or protect any of the foregoing.

 

“Trademarks” means United States, state and foreign trademarks, service marks in
Internet domain names, logos, designs, slogans, product and service names, trade
dress, trade names, corporate names and other designations of origin, whether
the foregoing are registered or unregistered, and all United States, state and
foreign registrations and applications to register the foregoing.

 

“Tribune Publishing Company” means Tribune Publishing Company, a Delaware
corporation.

 

“Units” means the Class A Units of the Company (the “Class A Units”), Class B
Units of the Company (the “Class B Units”) and the Class A Preferred Units of
the Company (the “Class A Preferred Units”), in each case as defined in the LLC
Agreement.

 

- 9 -

 

 

“WPC LLC” means WP Company LLC, a Delaware limited liability company and the
owner of The Washington Post newspaper.

 

(b)          For reference purposes only, the following terms are defined in the
Sections hereof listed below:

 

Defined Term Section Adjustment Objection Notice

2.4(b)(ii)

Agreement Preamble Apartments.com Escrow Agreement

6.12(a)

Apartments.com Purchase Agreement

6.12(a)

Balance Sheet

4.8

Balance Sheet Date

4.8

Claim Notice

9.3(a)

Closing

2.2

Closing Adjustment Calculation

2.4(b)(ii)

Closing Date Balance Sheet

2.3(b)(ii)

Closing Date

2.2

Company Preamble Company Employee

6.13(a)

Company Policies

4.17

Company Registered IP

4.13(a)

Company Securities

4.5(a)

Deductible

9.5(c)

Effective Time

2.2

End Date

10.1(e)

Escrow Accounts

2.5

Estimated Adjustment

2.4(b)(i)

Estimated Net Working Capital

2.3(b)(i)

Financial Statements

4.8

Governmental Authorizations

4.7(a)

Inbound License Agreements

4.13(e)

Indemnified Party

9.3(a)

Indemnitor

9.3(a)

Initial Purchase Price

2.1(b)

Leases

4.12

Material Contracts

4.11(b)

Network P&L

5.6

Outbound License Agreements

4.13(e)

Per Claim Threshold

9.5(b)

Personal Data

4.13(i)

Preliminary Adjustment Calculation

2.4(b)(i)

Preliminary Balance Sheet

2.3(b)(i)

Purchase Price

2.1(a)

Purchased Units Recitals Purchaser Preamble Purchaser Burdensome Condition
6.7(b)

 

- 10 -

 

 

Defined Term Section Securities Act

4.5(a)

Seller Preamble Seller Burdensome Condition

6.7(b)

Straddle Period

4.16(b)

Tax Matter

6.9(e)

Third Person Claim

9.3(a)

Transfer

6.4(c)

 

1.2.          References. Except as otherwise expressly provided in this
Agreement, for all purposes of this Agreement: (i) the terms defined in this
Agreement include the plural as well as the singular; (ii) all references in
this Agreement to designated “Articles,” “Sections,” “Exhibits” and other
subdivisions are to the designated Articles, Sections, Exhibits, and other
subdivisions of this Agreement; (iii) pronouns of either gender or neuter
include, as appropriate, the other pronoun forms; (iv) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision; (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) “including” and “includes” shall be deemed to be followed by “but
not limited to” and “but is not limited to,” respectively; (vii) unless the
context otherwise requires, references to agreements and other documents shall
be deemed to include all subsequent amendments and other modifications thereto;
(viii) references to statutes shall include all regulations promulgated
thereunder, references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation; (ix) all references in this Agreement to
dollars or “$” means United States dollars; (x) references to any Person shall
include all predecessors of such Person, as well as all permitted successors and
assigns; and (xi) all references in this Agreement to days means calendar days
unless Business Days are specified.

 

ARTICLE II.

THE ACQUISITION

 

2.1.        Purchase and Sale of the Purchased Units at Closing.

 

(a)          Purchaser and each of the Sellers, severally and not jointly,
hereby agrees that upon the terms and subject to the satisfaction or waiver, if
permissible, of the conditions hereof, at the Closing, Purchaser shall purchase
from each Seller Subsidiary, and each Seller Subsidiary shall sell, transfer and
deliver to Purchaser, all of the Units owned by such Seller Subsidiary, in each
case free and clear of all Encumbrances (other than those set forth in the
Certificate of Formation or the LLC Agreement and under applicable securities
Laws). The aggregate purchase price to be paid by Purchaser for the Purchased
Units (the “Purchase Price”) shall be $1,827,800,000, as adjusted pursuant to
Section 2.3 and Section 2.4, less any amounts paid to Purchaser in accordance
with Article IX and the Escrow Agreement.

 

- 11 -

 

 

(b)          At the Closing, Purchaser shall (i) pay to each Seller such
Seller’s Pro Rata Share of $1,827,800,000, as adjusted pursuant to
Section 2.3(b)(i) and Section 2.4(b)(i), minus such Seller’s Pro Rata Share of
the Escrow Amount (the “Initial Purchase Price”), by wire transfer of
immediately available funds to the bank account of each Seller specified by such
Seller to Purchaser at least three Business Days prior to the Closing, and (ii)
pay to the Escrow Agent the Escrow Amount, by wire transfer of immediately
available funds to the bank account of the Escrow Agent designated in the Escrow
Agreement.

 

2.2.        The Closing. The Closing shall take place at the offices of Nixon
Peabody LLP in Washington, D.C. at 10:00 a.m. local time on October 1, 2014 or,
if all of the conditions to the Closing set forth in Article VII (other than
those that by their terms are to be satisfied at the Closing, but subject to the
fulfillment or waiver of those conditions) have not been satisfied one Business
Day prior to such date, on the fourth Business Day after the date on which all
of the conditions to the Closing set forth in Article VII (other than those that
by their terms are to be satisfied at the Closing, but subject to the
fulfillment or waiver of those conditions) have been met (the “Closing”). The
date on which the Closing is held is sometimes referred to herein as the
“Closing Date.” The Closing shall be effective as of 12:01 a.m. on the Closing
Date (the “Effective Time”). All transactions at the Closing shall be deemed to
take place simultaneously, and no transaction shall be deemed to have been
completed and no documents or certificates shall be deemed to have been
delivered until all other transactions are completed and all other documents and
certificates are delivered.

 

2.3.        Working Capital Adjustment.

 

(a)          Balance Sheet Test. The Sellers and Purchaser agree that the
Purchase Price will be adjusted as of the Effective Time such that (i) if at the
Effective Time the Closing Date Net Working Capital is more than the Target, the
Purchase Price will be increased by 73.1% of the amount of such excess and (ii)
if at the Effective Time the Closing Date Net Working Capital is less than the
Target, the Purchase Price will be reduced by 73.1% of the amount of such
shortfall. Attached hereto as Exhibit C is an example of a Closing Date Balance
Sheet, including a calculation of the Closing Date Net Working Capital as of
June 30, 2014, based on the Company’s balance sheet as of such date, which is
included solely to illustrate the Parties’ intentions regarding the provisions
of this Section 2.3.

 

(b)         Adjustment Calculations. The Estimated Net Working Capital and
Closing Date Net Working Capital will be calculated as follows:

 

- 12 -

 

 

(i)          The Company and the Sellers shall deliver to Purchaser not less
than two Business Days prior to the anticipated Closing Date an estimated
balance sheet of the Company prepared as of the Effective Time, which shall be
reflected on a preliminary statement consented to by Purchaser (which consent
shall not be unreasonably withheld, conditioned or delayed; provided, that if
such consent has been withheld and no agreement between the Sellers and
Purchaser can be reached after good faith negotiations during such period, the
estimated balance sheet as initially delivered shall be used for purposes of
this Section 2.3(b)(i)) (the “Preliminary Balance Sheet”) that sets forth a good
faith estimate of the Closing Date Net Working Capital (including the effect of
the Pre-Closing Distribution) (the “Estimated Net Working Capital”), which
Preliminary Balance Sheet and Estimated Net Working Capital shall be prepared
and calculated on a basis consistent with the preparation and calculation of the
example set forth in Exhibit C (so long as such preparation and calculation is
in accordance with the definition of Closing Date Net Working Capital). If the
Estimated Net Working Capital is less than the Target, the Initial Purchase
Price payable at the Closing as provided in Section 2.1(b) shall be reduced by
73.1% of the amount of such difference. If the Estimated Net Working Capital is
greater than the Target, the Initial Purchase Price payable at Closing as
provided in Section 2.1(b) shall be increased by 73.1% of the amount of such
difference.

 

(ii)         Within 120 days after the Closing Date, Purchaser will prepare and
deliver to the Sellers the balance sheet of the Company prepared as of the
Effective Time, which shall be reflected on a statement (the “Closing Date
Balance Sheet”) that sets forth the Closing Date Net Working Capital, which
Closing Date Balance Sheet and Closing Date Net Working Capital shall be
prepared and calculated on a basis consistent with the preparation and
calculation of the example set forth in Exhibit C (so long as such preparation
and calculation is in accordance with the definition of Closing Date Net Working
Capital), and showing the recalculation, if any, of adjustments reflected on the
Preliminary Balance Sheet. The Sellers shall have 60 days to review the Closing
Date Balance Sheet. The Sellers shall be deemed to have accepted the
determination set forth in the Closing Date Balance Sheet, which shall be final
and binding on all Parties, unless within 60 days after receipt of the Closing
Date Balance Sheet the Required Sellers notify Purchaser in writing of the
Required Sellers’ objection to the Closing Date Balance Sheet, which notice
shall set forth the Required Sellers’ proposed Closing Date Balance Sheet (the
“Objection Notice”). If the Required Sellers timely provide an Objection Notice,
Purchaser shall promptly meet with Representatives of the Required Sellers and
attempt in good faith to reach a resolution of such disagreement. If any such
dispute cannot be resolved by Purchaser and the Required Sellers within 30 days
after the delivery of the Objection Notice, the dispute shall be referred to the
Accounting Firm. The Required Sellers, on the one hand, and Purchaser, on the
other hand, each shall submit its determination of the Closing Date Balance
Sheet to the Accounting Firm and all work papers and back-up materials relating
thereto requested by the Accounting Firm. The Accounting Firm shall be
authorized to resolve only those items in dispute within the range of the
difference between the Required Sellers’ determination of the Closing Date
Balance Sheet and Purchaser’s determination of the Closing Date Balance Sheet.
The Parties shall cause the Accounting Firm to make a determination within 30
days after submission of the dispute to the Accounting Firm. The determination
of the Accounting Firm shall be final and binding on each Party, including all
of the Sellers. The fees and expenses of the Accounting Firm shall be split
equally between Purchaser, on the one hand, and the Sellers in accordance with
their Pro Rata Shares, on the other hand. Purchaser and the Sellers agree that
the procedure set forth in this Section 2.3(b) for resolving disputes with
respect to the Closing Date Balance Sheet shall be the sole and exclusive method
for resolving any such disputes; provided, that this provision shall not
prohibit Purchaser or the Sellers from instituting litigation to enforce the
determination of the Accounting Firm.

 

- 13 -

 

 

(c)          Mechanics. If on the date on which the Closing Date Balance Sheet
is finally determined pursuant to Section 2.3(b)(ii) the Closing Date Net
Working Capital set forth on such final Closing Date Balance Sheet is more than
the Estimated Net Working Capital, Purchaser shall, within three Business Days,
pay to the Sellers, by wire transfer or other delivery of immediately available
funds to the bank accounts of the Sellers specified by the Sellers, an amount
equal to each Seller’s Pro Rata Share of 73.1% of such difference, and if on the
date on which the Closing Date Balance Sheet is finally determined pursuant to
Section 2.3(b)(ii), the Closing Date Net Working Capital set forth on such final
Closing Date Balance Sheet is less than the Estimated Net Working Capital, the
Escrow Agent shall, within three Business Days, release 73.1% of such difference
to Purchaser from each Seller’s Escrow Account in accordance with each Seller’s
Pro Rata Share pursuant to the terms of the Escrow Agreement, and the Sellers
agree to provide written instructions to the Escrow Agent for the release of
such amount to Purchaser.

 

2.4.        Adjustments to the Purchase Price Based on Closing Indebtedness and
Closing Expenses .

 

(a)         Adjustment. The Sellers and Purchaser agree that the Purchase Price
will be adjusted as of the Effective Time to be reduced (i) by 73.1% of the
amount of any Closing Indebtedness and (ii) dollar for dollar by the amount of
Closing Expenses.

 

(b)         Adjustment Calculations. The Closing Indebtedness and Closing
Expenses will be calculated as follows:

 

(i)          The Company and the Sellers shall deliver to Purchaser not less
than two Business Days prior to the anticipated Closing Date an estimated
calculation of the amount of Closing Indebtedness and Closing Expenses as of the
Effective Time, which shall be reflected on a preliminary statement consented to
by Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed; provided, that if such consent has been withheld and no agreement
between the Sellers and Purchaser can be reached after good faith negotiations
during such period, the calculations as initially delivered shall be used for
purposes of this Section 2.4(b)(i)) (the “Preliminary Adjustment Calculation”)
that sets forth good faith estimates of the Closing Indebtedness and Closing
Expenses and the resulting adjustment calculated in accordance with
Section 2.4(a) (the “Estimated Adjustment”). The Initial Purchase Price payable
at the Closing as provided in Section 2.1(b) shall be reduced by the Estimated
Adjustment.

 

- 14 -

 

 

(ii)         Within 120 days after the Closing Date, Purchaser will prepare and
deliver to the Sellers its calculation (the “Closing Adjustment Calculation”) of
the Closing Indebtedness and Closing Expenses as of the Effective Time and
showing the recalculation, if any, of adjustments reflected on the Preliminary
Adjustment Calculation, in each case calculated in accordance with
Section 2.4(a). The Sellers shall have 60 days to review the Closing Adjustment
Calculation. The Sellers shall be deemed to have accepted the determination set
forth in the Closing Adjustment Calculation, which shall be final and binding on
all Parties, unless within 60 days after receipt of the Closing Adjustment
Calculation the Required Sellers notify Purchaser in writing of the Required
Sellers’ objection to the Closing Adjustment Calculation, which notice shall set
forth the Required Sellers’ proposed Closing Adjustment Calculation (the
“Adjustment Objection Notice”). If the Required Sellers timely provide an
Adjustment Objection Notice, Purchaser shall promptly meet with Representatives
of the Required Sellers and attempt in good faith to reach a resolution of such
disagreement. If any such dispute cannot be resolved by Purchaser and the
Required Sellers within 30 days after the delivery of the Adjustment Objection
Notice, the dispute shall be referred to the Accounting Firm. The Required
Sellers, on the one hand, and Purchaser, on the other hand, each shall submit
its determination of the Closing Adjustment Calculation to the Accounting Firm
and all work papers and back-up materials relating thereto requested by the
Accounting Firm. The Accounting Firm shall be authorized to resolve only those
items in dispute within the range of the difference between the Required
Sellers’ determination of the Closing Adjustment Calculation and Purchaser’s
determination of the Closing Adjustment Calculation. The Parties shall cause the
Accounting Firm to make a determination within 30 days after submission of the
dispute to the Accounting Firm. The determination of the Accounting Firm shall
be final and binding on each Party, including all of the Sellers. The fees and
expenses of the Accounting Firm shall be split equally between Purchaser, on the
one hand, and the Sellers in accordance with their Pro Rata Shares, on the other
hand. Purchaser and the Sellers agree that the procedure set forth in this
Section 2.4(b) for resolving disputes with respect to the Closing Adjustment
Calculation shall be the sole and exclusive method for resolving any such
disputes; provided, that this provision shall not prohibit Purchaser or the
Sellers from instituting litigation to enforce the determination of the
Accounting Firm.

 

(c)          Mechanics. If on the date on which the Closing Adjustment
Calculation is finally determined pursuant to Section 2.4(b)(ii) the total
adjustment set forth on such final Closing Adjustment Calculation results in a
Purchase Price greater than the Purchase Price that would have resulted from the
Estimated Adjustment, Purchaser shall, within three Business Days, pay to the
Sellers, by wire transfer or other delivery of immediately available funds to
the bank accounts of the Sellers specified by the Sellers, an amount equal to
each Seller’s Pro Rata Share of such difference, and if on the date on which the
Closing Adjustment Calculation is finally determined pursuant to
Section 2.4(b)(ii), the total adjustment set forth on such final Closing
Adjustment Calculation results in a Purchase Price less than the Purchase Price
that would have resulted from the Estimated Adjustment, the Escrow Agent shall,
within three Business Days, release such difference to Purchaser from each
Seller’s Escrow Account in accordance with each Seller’s Pro Rata Share pursuant
to the terms of the Escrow Agreement, and the Sellers agree to provide written
instructions to the Escrow Agent for the release of such amount to Purchaser.

 

2.5.        Escrow Agreement. At the Closing, Purchaser, each Seller and Escrow
Agent shall enter into the Escrow Agreement, pursuant to which the Escrow Amount
shall be deposited by Purchaser into separate escrow accounts for each Seller
(the “Escrow Accounts”) in accordance with each Seller’s Pro Rata Share for the
purpose of securing Sellers’ obligations pursuant to Sections 2.3 and 2.4 and
Article IX, to be released as provided herein and in the Escrow Agreement.
Pursuant to the terms of the Escrow Agreement, the Escrowed Funds remaining in
the Escrow Accounts will be released to the Sellers 12 months following the
Closing Date; provided, that to the extent any claim on any Escrowed Funds
remains outstanding in accordance with this Agreement and the Escrow Agreement,
the amount of such claim will remain in escrow until such claim is resolved in
accordance with Section 2.3, Section 2.4 or Section 9.3, as applicable, and the
Escrow Agreement.

 

- 15 -

 

 

2.6.        Section 754 Election.

 

(a)          Notwithstanding anything in this Agreement to the contrary, the
Parties agree that the Company shall attach a properly completed election
statement to the Company’s Tax Returns for its taxable year that will end on or
include the Closing Date (as applicable) pursuant to Section 754 of the Code
(and any similar provisions of applicable state, local or foreign Law) effective
for the Tax period that includes the Closing Date. The Party responsible for
filing the relevant Tax Return pursuant to this Agreement shall cause the
election to be filed.

 

(b)          Purchaser, Sellers and the Company shall cooperate as provided
herein in determining the allocation of the Purchase Price and other applicable
items, as a result of the Section 754 election made pursuant to clause (a),
among the Company’s assets in accordance with Code Section 755 and for purposes
of (x) Treasury Regulations Section 1.743-1(d)(2) in determining the applicable
adjustment to the U.S. federal Income Tax basis of the Company’s assets and (y)
Treasury Regulations Section 1.751-1(a)(2) in determining the character of each
Seller’s gain or loss, as the case may be, for U.S. federal income Tax purposes
in respect of the Contemplated Transactions. Purchaser shall initially determine
such allocation and shall notify the Sellers in writing of the allocation so
determined within 60 days after the Closing Date. The Sellers shall be deemed to
have accepted such determination, which shall be final and binding on all
Parties, unless the Required Sellers notify Purchaser in writing of the Sellers’
proposed allocation within 30 days after delivery of Purchaser’s proposed
allocation. If the Required Sellers provide such notice to Purchaser in such
30-day period, then Purchaser shall promptly meet with Representatives of such
Required Sellers and attempt in good faith to reach a resolution of such
disagreement. If they are unable to do so within 30 days, the matter shall be
referred to the Accounting Firm. The decision of the Accounting Firm shall be
binding on all Parties, including each Seller. The Accounting Firm’s fees shall
be shared equally by Purchaser, on one hand, and the Sellers in accordance with
their Pro Rata Shares, on the other. Neither Purchaser, the Company nor any
Seller shall take any position for Tax purposes that is inconsistent with the
final allocation determined hereunder unless such position would be consistent
with a final agreement with the IRS or a final determination of a court of
competent jurisdiction.

 

2.7.        Employee Compensatory Arrangements.

 

(a)          Purchaser agrees to continue the Company’s Long Term Incentive Plan
without amendment (other than amendment required by Law).

 

(b)          With respect to each SARs Participant who provides a written
consent on or before the Effective Time, each outstanding SAR award agreement
granted to such SAR Participant shall be modified to fully vest the award
agreement as of the Effective Time with a fixed payout equal to the amount of
his or her applicable Employee Compensatory Arrangement in accordance with
Schedule 2.7(b). Vested awards shall be paid at the time specified under, and
subject to the terms of, the SAR Plan as modified by the previous sentence;
provided, that notwithstanding the foregoing, a SAR Participant’s award shall be
forfeited only in the event that such SAR Participant is terminated by the
Company for Cause (as defined in the SAR Plan). The Company shall use its
commercially reasonable efforts to obtain such written consents from all SAR
Participants, in a form reasonably acceptable to Purchaser and its counsel,
promptly following the date of this Agreement, which written consents and
vesting of outstanding awards shall be conditioned upon the occurrence of the
Effective Time. Purchaser shall perform, or cause the Company to perform, the
obligations under this Section 2.7(b).

 

- 16 -

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to the Sellers that the statements contained
in this Article III are true and correct as of the date of this Agreement and,
if the Closing occurs, as of the Closing Date as though made on the Closing
Date:

 

3.1.        Organization, Good Standing and Qualification of Purchaser.
Purchaser is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware. Purchaser has all requisite
power and authority to carry on the businesses in which it is engaged and to
consummate the Contemplated Transactions.

 

3.2.        Authorization of the Transaction. Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement and the
Purchaser Ancillary Agreements and to perform its obligations hereunder and
thereunder. The execution and delivery by Purchaser of this Agreement and the
Purchaser Ancillary Agreements and the consummation by Purchaser of the
Contemplated Transactions have been duly and validly authorized by all necessary
corporate action on the part Purchaser. This Agreement has been, and upon their
execution each of the Purchaser Ancillary Agreements will have been, duly and
validly executed and delivered by Purchaser. This Agreement constitutes, and
upon their execution each of the Purchaser Ancillary Agreements will constitute,
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with their respective terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at Law).

 

3.3.        Non-Contravention. Neither the execution and delivery by Purchaser
of this Agreement or the Purchaser Ancillary Agreements, nor the consummation by
Purchaser of the Contemplated Transactions, will (a) conflict with or violate
any provision of the certificate of incorporation or bylaws of Purchaser, (b)
conflict with, result in breach of, constitute (with or without due notice or
lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party any right to terminate, modify or cancel,
or require any notice, consent or waiver under, any Contract to which Purchaser
is a party or by which it is bound or to which any of its material assets is
subject or (c) violate any Law applicable to Purchaser or any of its properties
or assets, except, in the case of clauses (b) and (c), as would not have a
Purchaser Material Adverse Effect.

 

3.4.        Governmental Consents. The execution and delivery by Purchaser of
this Agreement do not, and the performance of its obligations hereunder and the
consummation of the Contemplated Transactions will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity except (a) for requirements under the HSR Act, the Exchange
Act and the applicable notice requirements of the New York Stock Exchange and
(b) to the extent that the failure to obtain any such consent, approval,
authorization or Permit, make such filing or make such notification would not
have a Purchaser Material Adverse Effect.

 

- 17 -

 

 

3.5.          Litigation. As of the date hereof, there is no Legal Proceeding
pending or, to the knowledge of the employees and Representatives of Purchaser
involved in the drafting or negotiation of this Agreement or the Purchaser
Ancillary Agreements, threatened seeking to prevent, hinder, modify, delay or
challenge the Contemplated Transactions. As of the date hereof, there are no
Legal Proceedings pending or, to the knowledge of the employees and
Representatives Purchaser involved in drafting or negotiation of this Agreement
or the Purchaser Ancillary Agreements, threatened, by or before any Governmental
Entity, that would have, individually or in the aggregate, a Purchaser Material
Adverse Effect.

 

3.6.          Sufficiency of Funds. Purchaser has, and will have as of the
Closing, sufficient cash and access to funds to pay the Purchase Price and all
costs, fees and expenses to be paid by Purchaser that are necessary to
consummate the Contemplated Transactions.

 

3.7.          No Brokers. There is no broker, finder or agent who has been
retained or is authorized to act on behalf of Purchaser or any of its Affiliates
who might be entitled to any fees or commissions from the Company or Sellers or
any of their respective Affiliates with respect to the Contemplated
Transactions.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE COMPANY

 

The Company represents and warrants to Purchaser that, except as set forth in a
Schedule hereto, the statements contained in this Article IV are true and
correct as of the date of this Agreement and, if the Closing occurs, as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties will be true and correct as of
such date (it being understood that the disclosure of an item in one Section of
the Schedules shall be deemed to modify and limit both (x) the representations
and warranties contained in the Section to which it corresponds, and (y) any
other representation and warranty of the Company in this Agreement to which the
relevance of such item or exception in such other Section of the Schedules is
reasonably apparent):

 

4.1.          Organization, Good Standing and Qualification. The Company is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Delaware and has all requisite power and
authority to carry on its business as now conducted and to consummate the
Contemplated Transactions. Except as would not have a Material Adverse Effect,
the Company is duly qualified to transact business and is in good standing in
each jurisdiction in which the ownership or use of the properties owned by it,
or the nature of the activities conducted by it, requires such qualification.
The Company is not in default under or in violation of any provision of the
Certificate of Formation or the LLC Agreement.

 

- 18 -

 

 

4.2.        Authorization; Enforceability. The Company has all requisite power
and authority to execute and deliver this Agreement and the Company Ancillary
Agreements and to perform its obligations hereunder and thereunder. The
execution and delivery by the Company of this Agreement and the Company
Ancillary Agreements and the consummation by the Company of the Contemplated
Transactions have been duly and validly authorized by all necessary limited
liability company manager and member action. This Agreement has been, and upon
their execution each of the Company Ancillary Agreements will have been, duly
executed and delivered by the Company. This Agreement constitutes, and upon its
execution each of the Company Ancillary Agreements will constitute, the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at Law).

 

4.3.        Non-Contravention. Neither the execution and delivery by the Company
of this Agreement or the Company Ancillary Agreements, nor the consummation by
the Company of the Contemplated Transactions, will (a) conflict with or violate
any provision of the Certificate of Formation or LLC Agreement, (b) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of obligations under,
create in any party the right to terminate, modify or cancel, or require any
notice, consent or waiver under, any Contract to which the Company is a party or
by which the Company is bound or to which any of its material assets is subject
or (c) violate any Law applicable to the Company or any of its properties,
assets or rights, except, in the case of clauses (b) and (c), as would not have
a Material Adverse Effect.

 

4.4.        Governmental Consents. The execution and delivery by the Company of
this Agreement do not, and the performance of its obligations hereunder and the
consummation by it of the Contemplated Transactions will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any Governmental Entity except (a) for requirements under the HSR Act, (b)
for requirements with respect to Purchaser and the Sellers under the Exchange
Act, (c) applicable stock exchange notification requirements of Purchaser and
the Sellers, (d) as may be necessary as a result of any facts or circumstances
relating solely to Purchaser or any of its Affiliates, or (e) to the extent that
the failure to obtain any such consent, approval, authorization or Permit, make
such filing or make such notification would not have a Material Adverse Effect.

 

4.5.        Capitalization; Subsidiaries; Investments.

 

(a)          179,162,623 Class A Units of the Company are issued and
outstanding. No Class A Preferred Units of the Company or Class B Units of the
Company are issued and outstanding. Except as set forth in this Section 4.5(a),
there are no issued, reserved for issuance or outstanding, or any outstanding
agreements, instruments or understandings obligating the Company to issue, sell
or deliver (or cause to be issued, sold or delivered) any, (i) membership
interests or other voting securities of or ownership interests in the Company,
(ii) securities of the Company convertible into or exchangeable for membership
interests or other voting securities of or ownership interests in the Company,
(iii) warrants, calls, options or other rights to acquire from the Company, or
other obligation of the Company to issue, any membership interests, or other
ownership interests in the Company or any securities convertible into or
exchangeable for membership interests or other ownership interests in the
Company or (iv) restricted units, unit appreciation rights, performance units,
profits interests or similar securities or rights that are derivative of, or
provide economic benefits based on the value or price of any membership
interests or other voting securities of or ownership interests in the Company
(the items in clauses (i) through (iv) being referred to collectively as the
“Company Securities”). Schedule 4.5(a) sets forth (i) each issued and
outstanding Company Security, including the type of Company Security and the
record holder thereof, and (ii) all issued and outstanding SARs. Except for the
LLC Agreement, neither the Company nor, to the Knowledge of the Company, any
holder of Units, is a party to any securityholder agreement, voting trust
agreement, investor rights agreement, registration rights agreement or any other
similar Contract restricting or otherwise relating to the issuance, voting,
dividend, ownership, registration or transfer rights of any Units. The Units
were offered, issued, sold and delivered in accordance with the registration or
qualification provisions of the Securities Act of 1933 (the “Securities Act”)
and any relevant state securities Laws, or pursuant to valid exemptions
therefrom, and, except as set forth in the LLC Agreement, are not subject to
preemptive rights created by statute or any Contract.

 

- 19 -

 

 

(b)          The Company does not have any Subsidiaries. Schedule 4.5(b) sets
forth each direct or indirect equity participation or similar interest the
Company has in any corporation, partnership, limited liability company, joint
venture, trust or other business association or entity, along with a complete
and accurate list of all equity securities held by the Company. With respect to
each entity set forth on Schedule 4.5(b): (i) the Company has delivered to
Purchaser complete and accurate copies of the applicable certificates of
incorporation, articles of organization, bylaws, operating agreements and other
organizational documents of such entity, together with any other agreement
between the Company and any other person or entity or any instrument which
defines the rights of the Company with respect to such equity investment; (ii)
the Company has delivered to Purchaser complete and accurate copies of each
securityholder agreement, voting trust agreement, investor rights agreement or
any other similar Contract restricting or otherwise relating to the voting,
dividend, ownership, registration or transfer rights of any of the equity
securities so owned by the Company; (iii) the Company owns such equity
securities and has not granted an Encumbrance therein and the Company is under
no obligation (contingent or otherwise) to make any capital contributions or
restore any negative capital account balances with respect to such equity
securities; and (iv) the execution and delivery by the Company of this Agreement
and the Company Ancillary Agreements and the consummation of the Contemplated
Transactions will not conflict with, result in a breach of, constitute (with or
without due notice or lapse of time or both) a default under, result in the
acceleration of obligations under, create in any party the right to terminate,
modify or cancel, or require any notice, consent or waiver under the applicable
certificates of incorporation, articles of organization, bylaws, operating
agreements, or other organizational documents of such entity, or any material
agreement or instrument relating thereto.

 

4.6.        Litigation. As of the date hereof, there are no Legal Proceedings
pending or, to the Knowledge of the Company, threatened, by or before any
Governmental Entity or by any third party that relates to or arose out of the
Company or the Business (a) seeking damages in excess of $100,000, (b) pursuing
any criminal sanctions or penalties, (c) seeking equitable or injunctive relief
or (d) that would otherwise have, individually or in the aggregate, a Material
Adverse Effect. As of the date hereof, there is no Legal Proceeding pending or,
to the Knowledge of the Company, threatened seeking to prevent, hinder, modify,
delay or challenge the Contemplated Transactions. As of the date hereof, there
is no material Legal Proceeding by the Company pending, or which the Company has
commenced preparations to initiate, against any other Person.

 

- 20 -

 

 

4.7.        Compliance with Laws; Governmental Authorizations.

 

(a)          As of the date hereof, the Company owns, holds or possesses all
material Permits which are necessary to own, lease, operate and use its assets
and properties and to carry on and conduct the Business substantially as
currently conducted or currently proposed to be conducted (herein collectively
called “Governmental Authorizations”).

 

(b)          Schedule 4.7(b) lists each Governmental Authorization as of the
date hereof, complete and correct copies of which have heretofore been delivered
or made available to Purchaser. The Company has fulfilled and performed in all
material respects its obligations under each Governmental Authorizations, and no
event has occurred or condition or state of facts exists which constitutes or,
after notice or lapse of time or both, would constitute a breach or default
under any such Governmental Authorizations. Except as would not result in a
Material Adverse Effect, each of the Governmental Authorizations is valid,
subsisting and in full force and effect, in each case without (a) the occurrence
of any breach, default or forfeiture of rights thereunder or (b) the consent,
approval, or act of, or the making of any filing with, any Governmental Entity
or other party.

 

(c)          The Company has complied in all material respects with all Laws
which are applicable to the Company or its Business.

 

4.8.        Financial Statements. The Company has delivered to Purchaser true
and complete copies of the financial statements required to be delivered to the
Class A Members (as defined in the LLC Agreement) pursuant to Section 11.4 of
the LLC Agreement for the years ended December 31, 2012 and 2013 and on an
unaudited basis for the six-month period ended June 30, 2014 (the “Financial
Statements”), including a Company balance sheet (the “Balance Sheet”) dated as
of June 30, 2014 (the “Balance Sheet Date”). The Financial Statements fairly
present in all material respects the financial condition and results of
operations of the Company as of the respective dates and for the respective
periods covered by such Financial Statements, except as noted therein and
subject to normal year-end adjustments in the case of the financial statements
for the six-month period ended June 30, 2014, and are consistent with the books
and records of the Company in all material respects. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered by such Financial Statements, except as noted
therein and subject to normal year-end adjustments in the case of the financial
statements for the six-month period ended June 30, 2014. The Company complied,
in all material respects, with the Billing Reconciliation Process in compiling
the Network P&L previously furnished to Purchaser.

 

4.9.        Company Liabilities. Except as disclosed in the Financial Statements
or as incurred in the Ordinary Course of Business after the Balance Sheet Date,
the Company does not have any liabilities or obligations of any kind whatsoever
(including unasserted claims or liabilities not required to be disclosed on a
balance sheet in accordance with GAAP), whether accrued, contingent, absolute or
otherwise, and whether known or unknown, except in each case as would not have a
Material Adverse Effect.

 

- 21 -

 

 

4.10.      Operations Since Balance Sheet Date. During the period from the
Balance Sheet Date to the date hereof, inclusive, (i) the Company has conducted
the Business only in the Ordinary Course of Business and (ii) there has been no
Material Adverse Effect.

 

4.11.      Material Contracts.

 

(a)         Schedule 4.11 lists all of the following Contracts to which the
Company is a party as of the date hereof:

 

(i)          any Contract related to Indebtedness;

 

(ii)         any joint venture, partnership or other arrangement involving a
sharing of profits involving the Company, other than the LLC Agreement;

 

(iii)        any Contract for the acquisition, sale or lease of properties or
assets with a value in excess of $1 million other than sales of properties or
inventories in the Ordinary Course of Business;

 

(iv)        any Contract (A) restricting any right of the Company to compete
with any Person or in any line of business or geographic area or during any
period of time or (B) restricting any right of the Company to sell to or
purchase from any Person, or that grants the other Person “most favored nation”
status or exclusivity, other than the Legacy Affiliate Agreements;

 

(v)         any Contract or group of related Contracts for capital expenditures
in excess of $1 million for any single project or related series of projects;

 

(vi)        any Contract with any customer or advertiser under which the Company
received revenues in excess of $1 million during the last year;

 

(vii)       any services Contract involving payments by the Company in excess of
$1 million during the last year;

 

(viii)      any Contract which evidences a “trade” or “barter” transaction in
which the Company would receive goods or services from the customer or vendor in
exchange for furnishing goods or services after the date of this Agreement;

 

(ix)         any Contract providing for material indemnification rights or
obligations to or from any Person (excluding indemnities contained in agreements
for the purchase, sale or license of products or services entered into in the
Ordinary Course of Business), other than the LLC Agreement;

 

(x)          other than the Legacy Affiliate Agreement and the LLC Agreement,
any Contract with any Seller or any Affiliate of any Seller or any director or
officer of the Company;

 

(xi)         all Legacy Affiliation Agreements (other than Legacy Affiliation
Agreements between the Company and Purchaser or any of its Newspaper Affiliates)
and similar affiliation Contracts for the sale of the Company’s products and
services with any Person that is not an Affiliate of Purchaser or any Seller;

 

- 22 -

 

 

(xii)        any Contract with any Governmental Entity;

 

(xiii)       any Contract with employees of or consultants to the Company that
involves a commitment for annual consideration with a value in excess of
$250,000 that cannot be terminated by the Company without liability upon prior
notice of 30 days or less;

 

(xiv)      any other Contract that involves annual commitments in excess of $1
million that cannot be terminated by the Company without penalty upon prior
notice of 30 days or less.

 

(b)          As of the date hereof, each of the Leases and Contracts listed or
required to be listed on Schedules 4.11, 4.12, 4.13(e)(1) or 4.13(e)(2)
(collectively, the “Material Contracts”) constitutes a valid and binding
obligation of the Company (except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at Law)), and is in full force and
effect, except where the failure to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to be material to the
Business or the Company. To the Knowledge of the Company, as of the date hereof,
no event has occurred and no condition or state of facts exists which, with the
passage of time or the giving of notice or both, would constitute any default or
breach by the Company or any other party thereto, except for such breaches,
defaults, events or conditions that would not, individually or in the aggregate,
reasonably be expected to be material to the Business or the Company. Complete
and correct copies of each of the Material Contracts have heretofore been
delivered to Purchaser.

 

(c)          There are no outstanding powers of attorney executed on behalf of
the Company.

 

(d)          Schedule 4.11(d) sets forth (i) a list of each Seller’s 20 largest
advertising customers with respect to the Business and (ii) all “major accounts”
or “national accounts” of cars.com as provided under the Legacy Affiliate
Agreements, in each case as of the date hereof.

 

4.12.      Real Property; Leases. The Company does not own and never has owned
any real property, and does not possess any option to purchase any real
property. Schedule 4.12 hereto contains a list of all leases and subleases
pursuant to which the Company leases or subleases from another party any real
property (the “Leases”) to which the Company is a party. The Company has
provided to Purchaser true, correct and complete copies of each Lease, together
with all written agreements (including any subordination or non-disturbance
agreements) and estoppel certificates previously executed by or delivered to the
Company pertaining to any Lease. With respect to each Lease: (a) no consent or
approval of any Person is required with respect to any Lease for the
consummation of the Contemplated Transactions; (b) the Company has not assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the leasehold or subleasehold and has not committed or obligated the Company in
any manner whatsoever to assign any Lease or sublease any of the Leased Real
Property to any Person other than as contemplated by this Agreement; and (c) to
the Knowledge of the Company, there is no Encumbrance applicable to any Leased
Real Property which could reasonably be expected to materially impair the
current uses or the occupancy by the Company of such Leased Real Property.

 

- 23 -

 

 

4.13.     Intellectual Property; Software.

 

(a)          Schedule 4.13(a) sets forth a true and complete list of all
registered Patents, Copyrights, Trademarks, service marks and domain
registrations, including any pending applications to register any of the
foregoing, owned (in whole or in part) by the Company as of the date hereof
(collectively, “Company Registered IP”). All Company Registered IP (other than
patent applications or applications to register Trademarks or Copyrights) is
subsisting and, to the Knowledge of the Company, valid and enforceable, and
neither the Company nor any Seller has received any written notice or claim
challenging the validity or enforceability of any Company Registered IP. The
Company has not taken any action or failed to take any action that could
reasonably be expected to result in the abandonment, cancellation or forfeiture
of any of the Company Registered IP, except for any issuances, registrations or
applications for any Company Registered IP that the Company has permitted to
expire or has cancelled or abandoned in its reasonable business judgment. No
Company Registered IP is involved, or has been involved within the three years
immediately prior to the date of this Agreement, in any interference, reissue,
reexamination, opposition, cancellation or other post-grant proceeding before
the U.S. Patent and Trademark Office or similar office in any other
jurisdiction, and, to the Knowledge of the Company, no such action is or has
been threatened in writing with respect to any of the Company Registered IP.

 

(b)          The Company exclusively owns, free and clear of any and all
Encumbrances except for Permitted Encumbrances, all Company Registered IP (other
than Company Registered IP identified on Schedule 4.13(a) as jointly owned by
the Company). The Company has the right to use all Intellectual Property used in
the Business. The Company has not received any written notice or claim
challenging the Company’s ownership of any of the Intellectual Property owned
(in whole or in part) by the Company that is material to the conduct of the
Business.

 

(c)          The Company has taken commercially reasonable steps to maintain the
confidentiality of all information that constitutes a material Trade Secret of
the Company. All current and former employees, consultants and contractors of
the Company who created or are responsible for the protection of the Company’s
material Trade Secrets have executed and delivered non-disclosure and invention
assignment agreements, substantially similar forms of which have heretofore been
delivered to Purchaser. The Company has not disclosed, and has no obligation to
disclose, to any other Person any Trade Secrets of the Company, except pursuant
to a confidentiality agreement or undertaking, and, to the Knowledge of the
Company, no such Person has materially breached any such agreement or
undertaking.

 

- 24 -

 

 

(d)          The conduct by the Company of the Business has not, within the
three years immediately prior to the date of this Agreement, infringed upon,
misappropriated, violated, diluted or constituted the unauthorized use of any
Intellectual Property of any third party (including any rights of publicity or
privacy relating to the use of names, likenesses, voices, signatures or
biographical information of any other Person). The Company has not, within the
three years immediately prior to the date of this Agreement, received any
written notice or claim asserting that any such infringement, misappropriation,
violation, dilution or unauthorized use is or may be occurring or has or may
have occurred. No Intellectual Property owned by the Company, and to the
Knowledge of the Company, no Intellectual Property licensed to the Company, is
subject to any outstanding order, judgment, decree or stipulation restricting
the use or licensing thereof by the Company. To the Knowledge of the Company, no
third party is misappropriating, infringing, diluting or violating any
Intellectual Property owned by or exclusively licensed to the Company in a
material respect.

 

(e)          Schedule 4.13(e)(1) sets forth a complete and accurate list of all
agreements granting the Company any right under or with respect to any
Intellectual Property owned by a third party that is material to the conduct of
the Business as of the date hereof (collectively, the “Inbound License
Agreements”), other than commercially available standard Software that is
licensed for a license fee of no more than $250,000 per license, indicating for
each the title and the parties thereto. Schedule 4.13(e)(2) sets forth a
complete and accurate list of all license agreements under which the Company
grants any rights under any Intellectual Property that is material to the
conduct of the Business, excluding non-exclusive licenses granted by the Company
in the Ordinary Course of Business as of the date hereof (collectively,
“Outbound License Agreements”).

 

(f)          Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, assuming all required
Consents of third parties are obtained, will (i) cause the forfeiture or
termination of or give rise to a right of forfeiture or termination of, or
result in any other material modification of any kind to, the Company’s right to
use any Intellectual Property rights used in the conduct of the Business as
currently conducted or (ii) materially impair the right of Purchaser to use,
make, market, license, sell, copy, distribute, commercially exploit or dispose
of any material Intellectual Property owned by or licensed to the Company.

 

(g)          All of the material Software owned by the Company was (i) developed
by employees of the Company within the scope of their employment, (ii) developed
by independent contractors who have expressly assigned their rights therein to
the Company pursuant to written agreements or (iii) otherwise acquired by the
Company from a third party pursuant to a written agreement in which the
ownership rights therein were expressly assigned to the Company. No Software
owned by the Company is intermingled or integrated with any code that is
licensed pursuant to the provisions of any “open source” license agreement,
including GNU’s General Public License or Lesser/Library GPL in a manner that
would require that the source code for such Company-owned Software be
distributed or made available in connection with the distribution of the
licensed Software in object code form or that limits the amount of fees that may
be charged in connection with sublicensing or distributing such Software.

 

(h)          No source code of any material computer Software owned by the
Company has been licensed or otherwise provided to another Person other than an
escrow agent pursuant to the terms of a source code escrow agreement in
customary form. The Company has used commercially reasonable efforts to
safeguard and protect such source code as a Trade Secret of the Company. The
Company has taken commercially reasonable steps to ensure that all Software used
by the Company is free of any disabling codes or instructions, and any virus or
other intentionally created, undocumented contaminant, that is intended to be
used to, access, modify, delete, damage or disable any of internal computer
systems (including hardware, Software, databases and embedded control systems)
of the Company. The Company has taken commercially reasonable steps to safeguard
such systems and restrict unauthorized access thereto. The Company has
implemented commercially reasonable measures to ensure the physical and
electronic protection of its material Confidential Information from unauthorized
disclosure, use or modification. To the knowledge of the Company, there have
been no material breaches of the Company’s security measures in the three years
immediately prior to this Agreement.

 

- 25 -

 

 

(i)          The Company (i) has taken commercially reasonable measures,
directly or indirectly, to ensure the security of all personally identifiable
information collected, maintained and used by the Company relating to users of
its websites, including summaries, reports and aggregate data based thereon
(collectively, “Personal Data”) and (ii) has complied in all material respects
with applicable data protection, privacy and similar Law relating to Personal
Data and its publicly available privacy policies. True, correct and complete
copies of all privacy policies of the Company in effect at any time in the three
years prior to the date of this Agreement, including the privacy policies
included in the Company’s websites, have previously been provided to Purchaser.
The Company has taken all commercially reasonable steps necessary to protect the
Personal Data in its possession against loss and against unauthorized access,
use, modification, disclosure or other misuse. To the Knowledge of the Company,
there has been no unauthorized access to or other misuse of such Personal Data
in the three years immediately prior to the date of this Agreement. In the three
years immediately prior to the date of this Agreement, no claims have been
asserted or, to the Knowledge of the Company, threatened in writing against the
Company by any Person alleging a violation of such Person’s privacy rights under
any applicable Law or the Company’s publicly available privacy policies. The
execution of this Agreement and the Company Ancillary Agreements and the
consummation of the Contemplated Transactions will not materially breach or
otherwise cause any material violation of any Law related to privacy, data
protection or the collection and use of Personal Data gathered or accessed in
the course of the operations of the Business.

 

(j)          Any other representation or warranty contained in this Article IV
notwithstanding, the representations and warranties contained in this
Section 4.13 constitute the sole representations and warranties of the Company
relating to intellectual property and software.

 

4.14.      Employee Benefit Plans.

 

(a)          Schedule 4.14(a) contains a complete and accurate list of all
material Company Plans as of the date hereof. The Company has delivered to
Purchaser complete and accurate copies of (i) all material Company Plans which
have been reduced to writing, (ii) written summaries of all unwritten material
Company Plans, (iii) all related trust agreements, insurance contracts and
summary plan descriptions, as applicable, (iv) all summary plan descriptions,
summaries of material modifications and other material communications to
employees in respect of Company Plans, as applicable, and (v) all annual reports
filed on IRS Form 5500, 5500C or 5500R and (for all funded plans) all plan
financial statements for the last two plan years for each Company Plan.

 

- 26 -

 

 

(b)          Each Company Plan has been administered in all material respects in
accordance with its terms and all applicable Laws including ERISA and the Code.
None of the Company, any other “disqualified person” (within the meaning of
Section 4975 of the Code) or any “party in interest” (within the meaning of
Section 3(14) of the Code) has engaged in any non-exempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) with
respect to any Company Plans described in clause (a) or clause (b) of the
definition of “Employee Benefit Plans”. The Company has in all material respects
met its funding and contribution obligations with respect to each Company Plan.
As of December 31, 2013, the value of the assets of the rabbi trust established
to fund the Company’s Long Term Incentive Plan equals or exceeds the value of
all vested and unvested liabilities of such plan.

 

(c)          There are no Legal Proceedings (except claims for benefits payable
in the normal operation of the Company Plans and proceedings with respect to
qualified domestic relations orders) against or involving any Company Plan or
asserting any rights or claims to benefits under any Company Plan that could
give rise to any material liability.

 

(d)          All the Company Plans that are intended to be qualified under
Section 401(a) of the Code have received (or requests are pending for)
determination letters from the IRS to the effect that such Company Plans are
qualified or can rely on opinion letters as to qualification and the trusts
related thereto are exempt from federal income Taxes under Section 501 of the
Code, no such determination letter has been revoked and revocation has not been
threatened, and nothing has occurred, whether by action or failure to act, that
would reasonably be expected to cause the loss of such qualification.

 

(e)          Neither the Company nor any ERISA Affiliate has in the last six
years contributed or has been obligated to contribute to an Employee Benefit
Plan subject to Section 412 of the Code or Title IV of ERISA, including any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), and no event
or fact exists which could give rise to any liability of the Company or any
ERISA Affiliate under Section 302 or Title IV of ERISA.

 

(f)          There are no unfunded obligations under any Company Plan providing
benefits after Termination of Employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage, but excluding continuation of health coverage required to be
continued under Section 4980B of the Code or other applicable Law and insurance
conversion privileges under state Law.

 

(g)          None of the Company Plans are the subject of any audit, controversy
or claim initiated by any Governmental Entity. The Company has at all times
complied with the health care continuation requirements of Part 6 of Title I of
ERISA. There is no pending or, to the Knowledge of the Company, threatened claim
in respect of any of the Company Plans other than claims for benefits in the
Ordinary Course of Business.

 

(h)          Schedule 4.14(h) discloses each agreement with any Member,
director, executive officer or other employee of the Company (i) providing any
term of employment or compensation guarantee or (ii) providing severance
benefits or other benefits after the Termination of Employment of such director,
executive officer or employee.

 

- 27 -

 

 

(i)          The Company has no express or implied commitment (i) to create or
incur liability with respect to or cause to exist any other Employee Benefit
Plan, program or arrangement or (ii) to modify, change or terminate any Company
Plan, other than with respect to a modification or change required by ERISA, the
Code or the terms of any Company Plan.

 

(j)          Neither the execution and delivery of this Agreement nor the
consummation of the Contemplated Transactions (alone or together with any other
event) will (i) result in any payment (including, severance, unemployment
compensation, retention bonus, “golden parachute” or excess parachute payment
within the meaning of Section 280G of the Code) to any current or former
employee of the Company that, individually or collectively, could give rise to
the imposition of any excise tax under Section 4999 of the Code or the payment
of any amount that would be non-deductible pursuant to Section 280G of the Code,
(ii) increase any benefits otherwise payable under any benefit plan to any
current or former employee of the Company or (iii) except as expressly
contemplated by this Agreement, result in the acceleration of the time of
payment or vesting of any benefit to any current or former employee of the
Company.

 

(k)          Each Employee Benefit Plan subject to Section 409A of the Code has
been maintained and operated in material compliance with Section 409A of the
Code so that no material Taxes under Section 409A of the Code may be imposed on
participants in such plans.

 

4.15.      Labor Matters. The Company has complied in all material respects with
all Laws which relate to employment, including payment of wages, overtime
compensation, hours of work, discrimination, harassment and retaliation, leaves
of absence, reasonable accommodation, workplace safety and collective
bargaining. The Company is not a party to any collective bargaining agreement,
and, to the Knowledge of the Company, its employees are not represented by any
labor organization with respect to their employment for the Company. There are
no pending or, to the Knowledge of the Company, threatened organized strikes,
lockouts, work stoppages or slowdowns involving employees of the Company.

 

- 28 -

 

 

4.16.      Tax Matters.

 

(a)          All material Tax Returns required to be filed by or on behalf of
the Company have been timely filed and such Tax Returns as so filed are complete
and accurate in all material respects and disclose all material Taxes required
to be paid for the periods covered thereby and all Taxes (if any) shown to be
due on such Tax Returns have been timely paid. No extension of time in which to
file any such Tax Return is in effect or has been requested. All material Taxes
for which the Company is liable relating to any period ending on or prior to the
Closing Date (or the portion of any Straddle Period ending on the Closing Date,
as determined in accordance with Section 4.16(b)) shall have been paid or, if
not yet due and payable, properly accrued in accordance with GAAP for by the
Company as of the Closing Date. All material Taxes which the Company is required
by Law to withhold or to collect for payment have been duly withheld and
collected, and have been paid to the proper Taxing authority. There are no Tax
liens on any property of the Company other than Permitted Encumbrances. No audit
or examination of any kind is currently pending or, to the Knowledge of the
Company, threatened with respect to any Tax Return of the Company by any Taxing
authority. All deficiencies which have been asserted as a result of any prior
audit or examination have been fully paid or finally settled. There are no
outstanding agreements or waivers extending the statutes of limitations with
respect to the assessment of any Tax and no such agreements or waivers have been
requested. The accruals for Taxes reflected on the Balance Sheet are adequate to
cover any Tax liability of the Company as of the Balance Sheet Date. Since the
Balance Sheet Date, the Company has not taken any action not in accordance with
past practice that would have the effect of deferring any Tax liability of the
Company from any Taxable period ending on or before the Closing Date to any
Taxable period ending after the Closing Date. No claim has ever been made by,
and no written notice has been received from, a Taxing authority in a foreign,
federal, state, or local jurisdiction where the Company has not paid Taxes or
filed Tax Returns asserting that the Company is or may be subject to Taxes
assessed by such jurisdiction.

 

(b)          For purposes of Section 4.16(a), (i) any period beginning before
and ending after the Effective Time (a “Straddle Period”) shall, in the case of
income, receipts, remuneration, sales, proceeds, profits or similar items and
other Taxes that are readily apportionable based on an actual or deemed closing
of the books of the Company, be treated as two partial periods based on such a
closing of the books, one ending on the Effective Time and the other beginning
after the Effective Time, and (ii) in the case of all other Taxes with respect
to a Straddle Period, such Taxes shall be allocated pro rata on a daily basis.

 

4.17.     Insurance. Schedule 4.17 hereto sets forth a list of all material
insurance policies maintained by or on behalf of the Company on the date of this
Agreement (the “Company Policies”). With respect to the Company Policies: (a)
all are in full force and effect and no notice of cancellation or termination
has been received with respect to any such policy or binder; (b) to the
Knowledge of the Company, all have been complied with in all material respects
by the policyholder; (c) all premiums due and payable under all such policies
have been paid; and (d) to the Knowledge of the Company, there is no pending
claim under any such policy as to which coverage has been denied or disputed by
the underwriters or issuers thereof, except, in the cases of clauses (a) through
(d), as would not have a Material Adverse Effect.

 

4.18.     Affiliate Transactions.

 

(a)          As of the date of this Agreement, the Company (i) does not have
outstanding (A) notes receivable from the Sellers or any of their Affiliates,
(B) accounts payable to the Sellers or any of the Affiliates or (C) advances by
the Company to the Sellers or any of their Affiliates, except in all cases for
any such matters or amounts created in the Ordinary Course of Business.

 

(b)          The Company is not party any Contract with the Sellers or any of
their Affiliates other than the LLC Agreement, the applicable Legacy Affiliate
Agreement (and related agreements regarding the Company’s current affiliate
relationship with the Sellers and their Affiliates), this Agreement and the
applicable Ancillary Agreements.

 

- 29 -

 

 

4.19.     Title. The Company has good and valid title to, or valid leasehold or
sublease interests in, or license to, or other comparable Contract rights in or
relating to, all of the material assets reflected on the Balance Sheet as being
owned by it and all of the material assets thereafter acquired by it of the type
that would be reflected on a balance sheet prepared by the Company in accordance
with GAAP (except to the extent that such assets have been disposed of after the
Balance Sheet Date in the Ordinary Course of Business), free and clear of all
Encumbrances, other than Permitted Encumbrances.

 

4.20.     No Brokers. The Company is not obligated under any contract or
agreement which would result in the obligation of the Company to pay any
finder’s fee, brokerage or agent’s commissions in connection with the
negotiations leading to this Agreement or the consummation of the Contemplated
Transactions, other than Moelis & Company, whose fees and expenses will be a
Closing Expense.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO SELLERS

 

Each Seller, severally and not jointly with respect to itself and its Purchased
Units, represents and warrants to Purchaser that, except as set forth in a
Schedule hereto, the statements contained in this Article V are true and correct
as of the date of this Agreement and, if the Closing occurs, as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties will be true and correct as of
such date (it being understood that the disclosure of an item in one Section of
the Schedules shall be deemed to modify and limit both (x) the representations
and warranties contained in the Section to which it corresponds in number, and
(y) any other representation and warranty of such Seller in this Agreement to
which the relevance of such item or exception in such other Section of the
Schedules is reasonably apparent):

 

5.1.       Authorization; Enforceability. Each Seller has all requisite power
and authority to execute and deliver this Agreement and the Seller Ancillary
Agreements to which it is a party and to perform its obligations hereunder and
thereunder. The execution and delivery by such Seller of this Agreement and the
Seller Ancillary Agreements to which it is a party and the consummation by such
Seller of the Contemplated Transactions have been duly and validly authorized by
all necessary action. This Agreement has been, and upon their execution each of
the Seller Ancillary Agreements to which such Seller will be a party will have
been, duly executed and delivered by such Seller. This Agreement constitutes,
and upon their execution each of the Seller Ancillary Agreements to which such
Seller will be a party will constitute, the legal, valid and binding obligations
of such Seller, enforceable against that Seller in accordance with their
respective terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at Law).

 

- 30 -

 

 

5.2.          Non-Contravention. Neither the execution and delivery by such
Seller of this Agreement or the Seller Ancillary Agreements to which it is a
party, nor the consummation by such Seller of the Contemplated Transactions,
will (a) conflict with or violate any provision of its organizational documents,
(b) conflict with, result in breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party any right to terminate, modify or cancel,
or require any notice, consent or waiver under, any Contract to which such
Seller is a party or by which it is bound or to which any of its material assets
is subject or (c) violate any Law applicable to such Seller or any of its
properties or assets, except, in the case of clauses (b) and (c), as would not
have a Seller Material Adverse Effect.

 

5.3.          Governmental Consents. The execution and delivery by such Seller
of this Agreement do not, and the performance of its obligations hereunder and
the consummation by it of the Contemplated Transactions will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any Governmental Entity except (a) for requirements under the HSR Act, the
Exchange Act and the applicable stock exchange notification requirements of such
Seller and (b) to the extent that the failure to obtain any such consent,
approval, authorization or Permit, make such filing or make such notification
would not have a Seller Material Adverse Effect.

 

5.4.          Litigation. As of the date hereof, there is no Legal Proceeding
pending or, to the knowledge of the employees and Representatives of such Seller
involved in the drafting or negotiation of this Agreement or the Seller
Ancillary Agreements, threatened seeking to prevent, hinder, modify, delay or
challenge the Contemplated Transactions. As of the date hereof, there are no
Legal Proceedings pending or, to the knowledge of the employees and
Representatives of such Seller involved in drafting or negotiation of this
Agreement or the Seller Ancillary Agreements, threatened, by or before any
Governmental Entity, that would have, individually or in the aggregate, a Seller
Material Adverse Effect.

 

5.5.          Title to Purchased Units. The applicable Seller Subsidiary of such
Seller is the holder of record and beneficially owns the aggregate number of
each class of Purchased Units set forth opposite such Seller Subsidiary’s name
in Schedule 2.1 and has good and valid title to such Purchased Units, free and
clear of all Encumbrances (other than those created under the terms of this
Agreement, set forth in the Certificate of Formation or the LLC Agreement and
under applicable securities Laws). Upon the acquisition of the Purchased Units
hereunder, Purchaser will acquire good and valid title to such Purchased Units.
When sold and delivered to Purchaser in accordance with this Agreement, such
Purchased Units will be duly authorized, validly issued, fully-paid,
nonassessable and free and clear of all Encumbrances (other than those created
under the terms of this Agreement, set forth in the Certificate of Formation or
the LLC Agreement and under applicable securities Laws, and other than those
placed thereon by Purchaser or otherwise applicable solely to Purchaser or its
assets).

 

5.6.          Financial Information. The monthly billing information provided by
such Seller’s Newspaper Affiliates to the Company and PricewaterhouseCoopers LLP
for the period from January 1, 2013 through December 31, 2013 for use in
connection with the preparation by the Company of an unaudited Network Profit
and Loss Statement for such period (the “Network P&L”), is in all material
respects correct and complete.

 

- 31 -

 

 

5.7.       Restrictions. Except for the LLC Agreement, such Seller is not a
party to any securityholder agreement, voting trust agreement, investor rights
agreement or any other similar contract, agreement, arrangement, commitment,
plan or understanding restricting or otherwise relating to the voting, dividend,
ownership, registration or transfer rights of any Units.

 

5.8.       No Broker. Such Seller is not obligated under any contract or
agreement which would result in the obligation of the Company to pay any
finder’s fee, brokerage or agent’s commissions in connection with the
negotiations leading to this Agreement or the consummation of the Contemplated
Transactions.

 

ARTICLE VI.

ADDITIONAL AGREEMENTS OF THE PARTIES

 

6.1.       Conduct of Business Prior to the Closing.

 

(a)         Between the date of this Agreement and the earlier of the date of
termination of this Agreement or the Closing Date, except as set forth on
Schedule 6.1, as expressly contemplated by this Agreement, unless Purchaser
shall otherwise agree in writing (not to be unreasonably withheld, delayed or
conditioned), the Company shall use its commercially reasonable efforts to:

 

(i)          operate its Business only in the Ordinary Course of Business;

 

(ii)         preserve substantially intact the business organization and assets
of the Company;

 

(iii)        keep available the services of the current officers, employees and
consultants of the Company; provided, that terminations of employees in the
Ordinary Course of Business shall not require Purchaser’s consent;

 

(iv)        preserve intact the goodwill of the Business and the current
relationships of the Company with customers, suppliers and other Persons with
which the Company has significant business relations; and

 

(v)         keep in full force and effect its current material insurance
policies or substantially similar coverage.

 

(b)          By way of amplification and not limitation of clause (a) above,
between the date of this Agreement and the earlier of the date of termination of
this Agreement or the Closing Date, the Company shall not, except as expressly
provided in this Agreement or as set forth on Schedule 6.1 do, or propose to do,
directly or indirectly, any of the following without the prior written consent
of Purchaser (not to be unreasonably withheld, delayed or conditioned):

 

(i)          amend or otherwise change its Certificate of Formation or LLC
Agreement;

 

- 32 -

 

 

(ii)         declare, set aside or pay any dividend or make any other
distribution to any holder of Units (in their capacity as a holder of Units),
other than the Pre-Closing Distribution;

 

(iii)        issue, sell, pledge, dispose of or otherwise subject to any
Encumbrance (other than any Permitted Encumbrance) (A) any equity interests of
the Company, or any options, warrants, convertible securities or other rights of
any kind to acquire any such equity securities, or any other ownership interest
in the Company or (B) any material properties or assets of the Company, other
than sales or transfers of properties or assets in the Ordinary Course of
Business;

 

(iv)        accelerate the collection of any receivables such that they are not
collected in the Ordinary Course of Business, or delay the making of any
payments such that they are not paid in the Ordinary Course of Business;

 

(v)         reclassify, combine, split, subdivide or redeem, or purchase or
otherwise acquire, directly or indirectly, any Units;

 

(vi)        acquire any corporation, partnership, limited liability company or
other business organization or any material amount of assets, or make any
material investment in any other Person, or enter into any joint venture,
strategic alliance, exclusive dealing, noncompetition or similar Contract;

 

(vii)       adopt a plan of or effect any complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization, winding-up
or other reorganization of the Company;

 

(viii)      except as may be required under any Company Plan or applicable Law
or Contract to which the Company is a party, (A) other than in the Ordinary
Course of Business, grant to any employee any increase in compensation, (B)
grant to any employee an increase in benefits, or adopt, enter into or amend any
Employee Benefit Plan if the aggregate cost to the Company of all such grants or
other benefits provided to employees would exceed $100,000 or (C) enter into any
Contract of employment (other than Contracts terminable by the Company without
penalty immediately following the Closing) or any severance or retention
agreement;

 

(ix)         other than in the Ordinary Course of Business, hire any employee or
terminate the employment of any executive officer of the Company (other than any
termination as a result of cause);

 

(x)          permit the lapse of any material Intellectual Property owned by the
Company and used in the Business of the Company, or license any Intellectual
Property from any Person or grant a license of Intellectual Property to any
Person other than non-exclusive licenses granted in the Ordinary Course of
Business;

 

(xi)         change any method of accounting or accounting principles or
practices followed by the Company, except for any such change required by a
change in GAAP or applicable Law;

 

- 33 -

 

 

(xii)        commence or settle any material Legal Proceeding;

 

(xiii)       enter into or materially amend, waive, modify or consent to the
termination of any Material Contract, or materially amend, waive, modify or
consent to the termination of any of the Company’s material rights thereunder,
except in the Ordinary Course of Business;

 

(xiv)      fail to file its Tax Returns when due (including any extensions) or
pay its material debts, Taxes and other obligations when due or consistent with
the Ordinary Course of Business;

 

(xv)       make, revoke or modify any material Tax election, settle or
compromise any material Tax liability or file any Tax Return in each case other
than in the Ordinary Course of Business or as required by Law or by the
provisions of this Agreement; or

 

(xvi)      enter into any Contract or otherwise make a commitment in writing to
do any of the foregoing.

 

(c)          Nothing contained herein shall give Purchaser, directly or
indirectly, the right to control or direct the operations of the Company prior
to the Closing (except as provided in the LLC Agreement to the extent of
Purchaser’s membership in the Company).

 

6.2.        No Shop.

 

(a)          The Company and each Seller shall, and shall cause their respective
Representatives to, immediately cease and terminate any discussions or
negotiations with any Person conducted heretofore with respect to any
Acquisition Proposal, and use commercially reasonable efforts to obtain the
return or destruction from all such Persons of all copies of Confidential
Information previously provided to such Parties by the Company, the Sellers or
their respective Representatives, in accordance with any applicable
confidentiality agreement. Neither the Company nor any Seller shall, nor shall
it authorize or knowingly permit any of its respective Representatives to,
directly or indirectly, (i) solicit, initiate, encourage or knowingly facilitate
(including by way of furnishing information) the making of any Acquisition
Proposal, (ii) other than with Purchaser or its Representatives, enter into,
continue, have or otherwise participate in any discussions or negotiations
regarding, or furnish to any Person any non-public information in connection
with, any Acquisition Proposal, (iii) approve or accept any Acquisition Proposal
or (iv) enter into any Contract with respect to any of the actions described in
clauses (i) through (iii) of this Section 6.2(a).

 

(b)          The Company and each Seller shall provide, and shall cause their
respective Representatives to provide, Purchaser orally and in writing as
promptly as practicable (and no later than 72 hours after receipt) notice of any
Acquisition Proposal, including the identity of the Person making any
Acquisition Proposal and, if in writing, shall provide Purchaser with a copy of
such Acquisition Proposal. The Company and each Seller agrees that it will not
enter into any confidentiality agreement with any Person subsequent to the date
hereof that prohibits such Person from providing such information to Purchaser.

 

- 34 -

 

 

(c)          The Company and each Seller agrees not to release any Person from,
or to amend or waive any provision of, any confidentiality, standstill or
similar Contract to which the Company or such Seller is or becomes a party in
connection with an Acquisition Proposal.

 

(d)          The Company and each Seller shall promptly notify their respective
Representatives of their obligations under this Section 6.2.

 

6.3.        Takeover Statutes. If any state takeover statute or similar Law
shall become applicable to the Contemplated Transactions, the Company and its
Board of Directors shall grant such approvals and take such actions as are
necessary so that the Contemplated Transactions may be consummated as promptly
as reasonably practicable on the terms contemplated hereby or by the Ancillary
Agreements and otherwise act to eliminate the effects of such statute or similar
Law on the Contemplated Transactions.

 

6.4.        Access to Information; Confidentiality; No Transfers.

 

(a)          From the date hereof until the Closing, upon reasonable notice, the
Company shall: (i) afford Purchaser and its Representatives reasonable access to
the properties and Books, Records and Files of the Company, (ii) furnish to the
Representatives of Purchaser such additional financial and operating data and
other information regarding the Company (or copies thereof) as Purchaser may
from time to time reasonably request, and (iii) provide Purchaser and its
Representatives with reasonable access to the officers and other key employees
of the Company to ask questions regarding the Company, and the Company agrees to
use its commercially reasonable efforts to cause such officers and other key
employees to permit such access; provided, however, that any such access or
furnishing of information shall be scheduled and coordinated through Robert
Gallagher at the Company and shall be conducted at Purchaser’s expense, during
normal business hours, under the supervision of the Company’s personnel and in
such a manner as not to interfere with the normal operations of the Business.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to disclose any information to Purchaser if such disclosure
would be reasonably likely to (A) in the good faith judgment of the Company’s
outside counsel, jeopardize any attorney-client privilege (provided that the
Company will use commercially reasonable efforts to enter into arrangements that
would not result in the loss of such privilege, including joint defense
agreements) or (B) contravene any applicable Laws, and in no event shall the
Company, the Sellers or their respective Affiliates be required to provide
access to or copies of any income Tax Returns of the Company, any such Seller or
their respective Affiliates. Nothing provided to Purchaser or any other Person
pursuant to this Section 6.4(a) shall in any way lessen or diminish Purchaser’s
or any Seller’s obligations under the confidentiality provisions of the LLC
Agreement.

 

- 35 -

 





 

(b)          For a period of two years following the Closing Date, no Seller
shall, and each Seller shall cause its Affiliates and its and their respective
Representatives not to, divulge or convey to any third party any Confidential
Information relating to the Company or the Business, except to the extent
required to enforce its rights or perform its obligations hereunder; provided,
however, that each Seller shall be permitted to divulge or convey any such
Confidential Information to any of its Representatives (i) who need to know the
Information for the purpose of consummating the Contemplated Transactions or
performing obligations under such Seller’s New Affiliation Agreement, (ii) who
are informed by such Seller of the confidential nature of the Confidential
Information and (iii) who agree to act in accordance with the terms of this
Section 6.4(b); provided further, however, that such Seller or its Affiliates
may furnish such portion (and only such portion) of such Confidential
Information (1) as such Seller or such Affiliate reasonably determines it is
legally obligated to disclose if: (A) it is requested or required (by oral
questions, interrogatories, requests for information or documents in Legal
Proceedings, pursuant to subpoena, civil investigative demand or other similar
demand of any Governmental Entity) to disclose all or any part of such
Confidential Information; (B) to the extent not inconsistent with such request,
it notifies Purchaser of the existence, terms and circumstances surrounding such
request or requirement and consults with Purchaser on the advisability of taking
steps available under applicable Law to resist or narrow such request or
requirement; and (C) it takes all actions reasonably requested by Purchaser (at
Purchaser’s sole expense) to seek to obtain an order or other reliable assurance
that confidential treatment will be accorded to the disclosed Confidential
Information, (2) as such Party reasonably determines is necessary to perform its
obligations or enforce its rights hereunder or (3) as such Party reasonably
determines it is legally obligated to disclose by applicable securities Laws or
by the rules of a stock exchange. Each Seller will direct its Representatives to
observe the terms of this Section 6.4(b), and each Seller will be responsible
for any breach of this Section 6.4(b) by any of its Representatives. If this
Agreement is, for any reason, terminated prior to the Closing, the
confidentiality provisions of the LLC Agreement shall continue in full force and
effect in accordance with its terms.

 

(c)          Each Seller Subsidiary covenants and agrees that it shall not
(other than pursuant to this Agreement) (i) give, offer, sell, exchange,
transfer, assign, pledge, encumber or otherwise dispose of the record or
beneficial ownership (any such act, a “Transfer”) of, or enter into any
contract, option or other legally binding arrangement for the Transfer of, or
consent to any Transfer of, any or all of such Seller Subsidiary’s Units, or any
right, title or interest therein, or seek to do any of the foregoing. No
Transfer of any Units in violation of this Section 6.4(c) shall be made or
recorded on the books of the Company and any such attempted Transfer shall be
void and of no effect.

 

6.5.          No Public Announcement. No Party (including for purposes of this
Section 6.5, Tribune Publishing Company) shall issue any press release or public
announcement relating to the subject matter of this Agreement without, in the
case of any Seller, the prior written consent of Purchaser (which consent shall
not be unreasonably withheld, conditioned or delayed), or in the case of
Purchaser, the prior written consent of the Sellers (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that any
Party may make any public disclosure that is, in the opinion of the disclosing
Party’s counsel, required by applicable Law or the rules of a stock exchange. In
the event a Party is, in the opinion of its counsel, required to make a public
disclosure relating to the subject matter of this Agreement by applicable Law or
the rules of a stock exchange, such Party shall, to the extent practicable,
submit the proposed disclosure in writing to the other Parties prior to the date
of disclosure and provide the other Parties a reasonable opportunity to comment
thereon; provided, that such Party shall not be required to submit to the other
Parties subsequent required disclosures to the extent consistent with such
initial required disclosure.

 

- 36 -

 

 

6.6.         Agreements with Members.

 

(a)          Except as provided in Section 6.6(b), Purchaser, each Seller and
the Company agrees that it will continue to be bound by its applicable Legacy
Affiliate Agreement(s) until terminated at the Closing and (ii) will execute and
deliver at the Closing, and cause its Newspaper Affiliates to execute and
deliver at the Closing, its New Affiliation Agreement, effective on the Closing
Date.

 

(b)          Graham Holdings Company shall cause WPC LLC to enter into a New
Affiliation Agreement at the Closing with respect to The Washington Post
newspaper, effective on the Closing Date. Tribune Media Company shall cause
Tribune Publishing Company and each of its Newspaper Affiliates to enter into a
New Affiliation Agreement at the Closing, effective on the Closing Date.

 

(c)          As of the Closing, each existing Legacy Affiliate Agreement shall
be terminated.

 

6.7.         Further Assurances; Regulatory Approvals.

 

(a)          Subject to the terms and conditions herein, each of the Parties
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all action, and to do, or cause to be done, all things reasonably necessary,
proper and advisable under applicable Laws to consummate and make effective as
promptly as practicable the Contemplated Transactions, including using
commercially reasonable efforts to ensure satisfaction of the conditions
precedent to each Party’s obligations hereunder and under the Ancillary
Agreements and to obtain, to the extent practicable, any consents of any third
party necessary in connection with the consummation of the Contemplated
Transactions (including, for the avoidance of doubt, using commercially
reasonable efforts to obtain necessary consents under Contracts which are not
required as closing conditions under Article VII); provided, that no Party shall
be required to pay any amounts in connection with obtaining any required
consents from third parties, and no Party will be required to commit to make any
material concession, waiver or amendment under any Contract in connection with
obtaining any such consent.

 

- 37 -

 

 

(b)          Each of the Parties shall use its reasonable best efforts to obtain
promptly all Consents of all Governmental Entities that may be or become
necessary for the consummation of the Contemplated Transactions. Except for any
filing fees payable under the HSR Act relating to the Contemplated Transactions,
which shall be borne equally by Purchaser, on one hand, and the Sellers in
accordance with their respective Pro Rata Shares, on the other hand, the Parties
shall each be responsible for paying any fees and other costs (including legal
and consultant fees) incurred by such Party relating to any Consents, including
fees and other costs relating to the preparation of any filings or submissions
to any Governmental Entity. The Parties each agree to (i) make, or to cause to
be made, an appropriate filing of a notification and report form pursuant to the
HSR Act within ten Business Days after the date of this Agreement, including a
request for early termination of the waiting period thereunder, with respect to
the Contemplated Transactions, (ii) make, or to cause to be made, any other
filing or notification required by any other Competition Laws and otherwise
advisable, with respect to the Contemplated Transactions as promptly as
practicable after the date of this Agreement, and (iii) to supply as promptly as
practicable any additional information and documentary and other material that
may be requested by any Governmental Entity pursuant to the HSR Act or any other
Competition Laws. If any objections are asserted with respect to the
Contemplated Transactions under any Competition Law or if any suit or proceeding
is instituted or threatened by any Governmental Entity or any private party
challenging any of the Contemplated Transactions as violating any Competition
Law, each of the Parties shall use its reasonable best efforts to promptly
resolve such objections or defend the Contemplated Transactions in any Legal
Proceeding in order to enable the Contemplated Transactions to be consummated as
promptly as practicable, including supplying promptly any additional information
and documentary material that may be requested by any Governmental Entity
pursuant to the HSR Act or any other Competition Laws, including pursuant to a
“second request” under the HSR Act. Notwithstanding anything to the contrary in
this Agreement, Purchaser shall not be required to agree to or take any action,
including entering into any consent decree, settlement, hold separate order or
other arrangement, that would (A) require or result in the sale, divestiture or
other direct or indirect disposition of any assets or rights of the Company or
Purchaser or any of its Affiliates or (B) limit the Company’s or Purchaser’s or
any of its Affiliates’ freedom of action with respect to, or its or their
ability to retain, conduct, consolidate or otherwise control, any of the
Company’s or Purchaser’s or any of its Affiliates’ assets or businesses, in each
case except as would not result in (x) a Material Adverse Effect or (y) any
event, change or effect that is or would reasonably be expected to be materially
adverse to the business, assets, financial condition or results of operations of
Purchaser and its consolidated subsidiaries, taken as a whole (any such
condition, a “Purchaser Burdensome Condition”). Notwithstanding anything to the
contrary in this Agreement, no Seller shall be required to agree to or take any
action, including entering into any consent decree, settlement, hold separate
order or other arrangement, that would (1) require or result in the sale,
divestiture or other direct or indirect disposition of any assets or rights of
such Seller or any of its Affiliates (and in the case of Tribune Media Company,
Tribune Publishing Company or any of its Affiliates), (2) require or result in
the sale, divestiture or other direct or indirect disposition of any assets or
rights of the Company or (3) limit the Company’s or such Seller’s or any of its
Affiliates’ (and in the case of Tribune Media Company, Tribune Publishing
Company’s or any of its Affiliates’) freedom of action with respect to, or its
or their ability to retain, conduct, consolidate or otherwise control, any of
the Company’s or such Seller’s or any of its Affiliates’ (and in the case of
Tribune Media Company, Tribune Publishing Company’s or any of its Affiliates’)
assets or businesses, solely with respect to clauses (2) and (3) above except
for making or agreeing to make any changes to the terms of the Contemplated
Transactions that would not reasonably be expected to result in a loss by such
Seller and its consolidated subsidiaries, taken as a whole (or in the case of
Tribune Media Company, Tribune Media Company and its consolidated subsidiaries,
taken as a whole, with respect to this Agreement and the Seller Ancillary
Agreements to which it is a party or Tribune Publishing Company and its
consolidated subsidiaries, taken as a whole, with respect to the Seller
Ancillary Agreements to which it is a party), of a material benefit or material
benefits, after taking into account the adverse effect of the proposed changes
on the applicable Persons, arising from or relating to either this Agreement or
any Seller Ancillary Agreement (any such condition, a “Seller Burdensome
Condition”).

 

- 38 -

 

 

(c)          In furtherance and not in limitation of Section 6.7(b), each Party,
to the extent permitted by Law, shall (i) cooperate with each other to determine
whether any Consents (other than HSR Act filings) are required or advisable to
be obtained from any Governmental Entity in connection with the Contemplated
Transactions, (ii) promptly notify the other Parties of any communication it or
any of its Affiliates receives from any Governmental Entity relating to the
matters that are the subject of this Agreement, (iii) to the extent practicable,
provide a reasonable opportunity for regulatory counsel for Purchaser and one
designated regulatory counsel for the Sellers to (A) review in advance any
significant written communication by such Party to any Governmental Entity
relating to the Contemplated Transactions and (B) participate in any meeting
with any Governmental Entity in respect of filings, investigations or other
inquiry related to the Contemplated Transactions, to the extent permitted by
such Governmental Entity, and (iv) coordinate and cooperate fully with each
other in exchanging such information and providing such assistance as the other
Parties may reasonably request in connection with the foregoing and in seeking
early termination of any applicable waiting periods including under the HSR Act
and any other applicable Competition Laws. The Parties, to the extent permitted
by Law, shall provide each other with copies of all correspondence, filings or
communications between them or any of their Representatives, on the one hand,
and any Governmental Entity or members of its staff, on the other hand, with
respect to the Contemplated Transactions.

 

(d)          Neither Purchaser nor any Seller shall enter into any agreement to
acquire, or make any announcement that it has entered into or intends to enter
into any acquisition agreement to acquire, any Person, the acquisition of which
by Purchaser or such Seller could reasonably be expected to have the effect of
materially delaying, impairing or impeding the receipt of any Consents of any
Governmental Entity required in connection with the Contemplated Transactions.

 

6.8.         Notifications. Prior to the Closing Date, upon receiving knowledge
thereof:

 

(a)          each Seller shall promptly advise the Company and Purchaser in
writing of (i) the occurrence of any Material Adverse Effect, (ii) any failure
of such Seller to comply with or satisfy any covenant or agreement to be
complied with or satisfied by it hereunder that would reasonably be expected to
give rise to a failure of the condition set forth in Section 7.2(b) or (iii) any
Legal Proceeding pending or threatened against such Seller seeking to prevent,
hinder, modify, delay or challenge the Contemplated Transactions;

 

(b)          the Company shall promptly advise Purchaser in writing of (i) the
occurrence of any Material Adverse Effect, (ii) any failure of the Company to
comply with or satisfy any covenant or agreement to be complied with or
satisfied by it hereunder that would reasonably be expected to give rise to a
failure of the condition set forth in Section 7.2(b) or (iii) any Legal
Proceeding pending or threatened against the Company seeking to prevent, hinder,
modify, delay or challenge the Contemplated Transactions; and

 

(c)          Purchaser shall promptly advise the Company and each Seller in
writing of (i) the occurrence of any Purchaser Material Adverse Effect, (ii) any
failure of Purchaser to comply with or satisfy any covenant or agreement to be
complied with or satisfied by it hereunder that would reasonably be expected to
give rise to a failure of the condition set forth in Section 7.1(b) or (iii) any
Legal Proceeding pending or threatened against such Purchaser seeking to
prevent, hinder, modify, delay or challenge the Contemplated Transactions;

 

- 39 -

 

 

provided, that in each case no such notification shall affect the
representations, warranties or covenants of such Party or the conditions to the
obligations of such Party hereunder.

 

6.9.         Taxes.

 

(a)          The Company shall prepare or cause to be prepared and file or cause
to be filed, at the Company’s expense, all income or franchise Tax Returns of
the Company for the period ending on or prior to the Closing Date. All such Tax
Returns shall be prepared and filed consistent with past practices of the
Company, unless otherwise required by Law. The Parties agree that Purchaser’s
purchase of all the Units of the Sellers contemplated by this Agreement will
result in the termination of the Company for federal income Tax purposes
pursuant to Section 708(b)(1)(B) of the Code, so that a final, short-year
federal partnership income Tax Return (and applicable state income and franchise
Tax Returns) will have to be filed by the Company for the period ending on the
Closing Date. The Company shall provide a copy of any Tax Return described in
this Section 6.9(a) to the Sellers at least thirty Business Days prior to the
due date for such Tax Return (taking into account applicable extensions) and
shall make such revisions to such Tax Return as are reasonably requested by the
Sellers prior to filing such Tax Return. The Parties shall attempt in good faith
to resolve any dispute with respect to any such Tax Return. If the Parties are
unable to resolve any such dispute with respect any such Tax Return at least ten
days prior to the due date of such Tax Return (taking into account applicable
extensions), such dispute shall be referred to the Accounting Firm for
resolution. The Sellers in accordance with their Pro Rata Shares, on the one
hand, and Purchaser, on the one hand, shall share the costs of such referral to
the Accounting Firm equally. If the Accounting Firm is unable to resolve any
such dispute prior to the third Business Day before the due date of any such Tax
Return (taking into account applicable extensions), the Tax Return shall be
filed in the form prepared by the Company, with such modifications as are deemed
necessary by the Accounting Firm to reflect an appropriate resolution of such
dispute.

 

(b)          Other than Tax Returns addressed in Section 6.9(a) above or
Section 6.9(d) below, the Company shall file or cause to be filed when due all
Tax Returns that are required to be filed by or with respect to the Company for
all Taxable periods of the Company, and the Company shall remit (or cause to be
remitted) any Taxes due from the Company in respect of such Tax Returns. Any
such Tax Returns that are for Pre-Closing Tax Periods or Straddle Periods shall
be prepared and filed in a manner consistent with past practice, unless
otherwise required by Law, and shall be submitted to the Sellers for its review
at least 30 days prior to the due date of such Tax Return (taking into account
applicable extensions). The Sellers shall provide Purchaser with any written
comments no later than ten days after receiving such Tax Return. The Parties
shall attempt in good faith to resolve any dispute with respect to any such Tax
Return. If the Parties are unable to resolve any such dispute with respect any
such Tax Return at least ten days prior to the due date of such Tax Return
(taking into account applicable extensions), such dispute shall be referred to
the Accounting Firm for resolution. The Sellers in accordance with their Pro
Rata Shares, on the one hand, and Purchaser, on the other hand, shall share the
costs of such referral to the Accounting Firm equally. If the Accounting Firm is
unable to resolve any such dispute prior to the third Business Day before the
due date of any such Tax Return (taking into account applicable extensions), the
Tax Return shall be filed in the form prepared by Purchaser, with such
modifications as are deemed necessary by the Accounting Firm to reflect an
appropriate resolution of such dispute.

 

- 40 -

 

 

(c)          After the Closing Date, each of the Sellers, on the one hand, and
Purchaser and the Company, on the other, shall (and shall cause their respective
Representatives to):

 

(i)          assist the other Party in preparing any Tax Returns which such
other Party is responsible for preparing and filing;

 

(ii)         cooperate fully in preparing for and participating in any audits
of, requests for information from, or disputes with Taxing authorities
regarding, any Tax Returns or Taxes assessed in respect of the Company;

 

(iii)        make available to the other and to any Taxing authority as
reasonably requested all information, records and documents relating to Taxes of
the Company;

 

(iv)        provide timely notice to the other in writing of any pending or
threatened Tax audits or assessments relating to Taxes of the Company for
Taxable periods for which the other may have a liability under this Agreement;

 

(v)         furnish the other with copies of all correspondence received from
any Taxing authority in connection with any Tax audit or information request
with respect to any such Taxable period; and

 

(vi)        timely provide to the other Parties powers of attorney or similar
authorizations necessary to carry out the purposes of this Section 6.9.

 

(d)          All excise, sales, use, value added, transfer, stamp, documentary,
filing, recordation, registration and other similar Taxes and fees that may be
imposed or assessed as a result of the Contemplated Transactions, together with
any interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties shall be borne and paid one-half by
Purchaser and one-half by the Sellers in accordance with their Pro Rata Shares.
Any such payment owed under this Section 6.9(d) shall be paid to the other party
within ten days of being notified in writing of the Tax liability and supporting
documentation. Purchaser and each Seller shall cooperate to file or cause to be
filed all necessary Tax Returns and other documentation with respect to the
Taxes described in this Section 6.9(d). The Sellers and Purchaser shall
cooperate in good faith to minimize, to the fullest extent possible under
applicable Law, the amount of any such transfer Tax payable in connection
therewith.

 

(e)          Purchaser shall provide the Sellers with notice of any written
inquiries, audits, examinations or proposed adjustments by any Taxing authority
with respect to the Company that relate to any Pre-Closing Tax Period or
Straddle Period (a “Tax Matter”) within ten Business Days of the receipt of such
notice. Failure to comply with this provision shall not affect Purchaser’s right
to indemnification hereunder except to the extent Sellers are materially
prejudiced by such failure.

 

- 41 -

 



 

(f)          The Sellers shall have the right to control (or, for any Tax Matter
required by law to be conducted by the “tax matters partner” of the Company (as
defined in Section 6231) or any Person in a similar capacity under state or
local law, the right to direct such tax matters partner or other Person with
respect to) all Tax Matters that relate solely to any Pre-Closing Tax Period or
the portions of any Tax Matter relating to a Pre-Closing Tax Period income Tax
Return, but only to the extent such portion relates to a Pre-Closing Tax Period
income Tax Return for federal income Taxes (or corresponding state or local
Taxes) or otherwise cannot affect the Company or any of its Affiliates for any
Tax period that includes any day after the Closing Date; provided, however, that
Sellers shall have no such right unless it has first notified Purchaser in
writing of the Seller’s intention to do so; and provided further, however,
Purchaser shall have the right, at its own expense, to participate in any such
Tax Matter that would materially affect the Company or any of its Affiliates for
a Tax period that includes any day after the Closing Date and the Sellers’
Representative shall not enter into any settlement of any such Tax Matter
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. If Purchaser objects to the
proposed settlement, it shall notify the Sellers in writing of the area or areas
of disagreement. The Parties shall attempt in good faith to resolve any dispute
with respect to any such Tax Matter. If the Parties are unable to resolve any
such dispute with respect any such Tax Matter for at least 30 days after the
Sellers have received Purchaser’s written notification of its disagreement with
the Sellers, such dispute shall be referred to the Accounting Firm for
resolution. The decision of the Accounting Firm shall be binding on all Parties.
The Sellers in accordance with their Pro Rata Shares, on the one hand, and
Purchaser, on the other hand, shall share the costs of such referral to the
Accounting Firm equally.

 

(g)          Purchaser shall have the right to control all Tax Matters that
relate to any Straddle Period or any Pre-Closing Tax Period that may not be
controlled by the Sellers pursuant to Section 6.9(f); provided, however, the
Sellers, at the Sellers’ sole cost and expense, shall have the right, to
participate in any such Tax Matter. Purchaser shall not enter into any
settlement of any such Tax Matter to the extent that it would adversely affect
the Tax liability of the Sellers without the prior written consent of the
Sellers. If any Seller objects to the proposed settlement, it shall notify
Purchaser in writing of the area or areas of disagreement. The Parties shall
attempt in good faith to resolve any dispute with respect to any such Tax
Matter. If the Parties are unable to resolve any such dispute with respect any
such Tax Matter for at least 30 days after Purchaser has received the Sellers
written notification of its disagreement with Purchaser, such dispute shall be
referred to the Accounting Firm for resolution. The decision of the Accounting
Firm shall be binding on all Parties. The Sellers in accordance with their Pro
Rata Shares, on the one hand, and Purchaser, on the other hand, shall share the
costs of such referral to the Accounting Firm equally.

 

(h)          Unless otherwise required by Law, Purchaser shall not, and shall
not cause or permit the Company to (A) amend any Tax Returns filed with respect
to any Pre-Closing Tax Periods or with respect to any Straddle Period or (B)
make any Tax election that has retroactive effect to any such year or to any
Straddle Period, in each case without the prior written consent of the Sellers,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

6.10.        LLC Agreement.

 

(a)          The execution and delivery of this Agreement by each Seller,
Purchaser and the Company shall be deemed a waiver of all transfer restrictions,
rights to purchase and required notices under the LLC Agreement, including
Section 7.1 thereof, and shall be deemed to constitute the approval by the
Company of the transfer of all Purchased Units to Purchaser at the Closing.

 

- 42 -

 

  

(b)          As of the Closing, with respect to each Seller, the LLC Agreement
shall be terminated and of no further force or effect, except that such
termination shall have no impact on Article X of the LLC Agreement.

 

6.11.       Resignations. If requested by Purchaser prior to the Closing Date,
the Company shall cause such directors of the Company, as specified by
Purchaser, to tender their resignations as directors, effective as of the
Effective Time and to deliver to Purchaser written evidence of such resignations
at the Closing.

 

6.12.       Apartments.com Escrow.

 

(a)          The Company covenants and agrees that if the Company receives any
monies pursuant to that certain Asset Purchase Agreement, dated as of February
28, 2014, by and between the Company and CoStar Group, Inc. (the “Apartments.com
Purchase Agreement”) or the escrow agreement pursuant thereto among the Company,
CoStar Group, Inc. and JPMorgan Chase Bank, NA, as escrow agent (the
“Apartments.com Escrow Agreement”) after the Closing, it shall promptly pay to
each Seller an amount equal to (i) the amount received by the Company pursuant
to the Apartments.com Purchase Agreement or the Apartments.com Escrow Agreement,
multiplied by (ii) the percentage set forth opposite such Seller’s name on
Schedule 4.5(a). Prior to the release of the Indemnity Escrow Fund (as defined
in the Apartments.com Purchase Agreement) or any portion thereof to the Company,
the Company shall direct the escrow agent to distribute to each Seller their
portion of the amounts to be released in accordance with Schedule 4.5(a).

 

(b)          The Sellers severally but not jointly, in accordance with their
respective Pro Rata Shares, agree to indemnify, reimburse and hold harmless the
Company from and against 73.1% of Losses incurred by the Company (it being
understood that the Company shall bear the remaining 26.9% of its Losses)
pursuant to Article XII of the Apartments.com Purchase Agreement after the
Closing, to the extent in excess of the Indemnity Escrow Fund (as defined in the
Apartments.com Purchase Agreement). In the event the Company receives any Claim
Notice (as defined in the Apartments.com Purchase Agreement) or Indemnity Notice
(as defined in the Apartments.com Purchase Agreement), the Company shall
promptly provide to each Seller a copy of such Claim Notice or Indemnity Notice.
The Company shall use its reasonable best efforts to defend and contest any such
Claim Notice or Indemnity Notice, and shall reasonably consult with, and take
into account the reasonable views of, the Sellers in connection therewith. The
Company shall not agree to any payment of any Third Party Claim (as defined in
the Apartments.com Purchased Agreement) or direct claim set forth in any such
Claim Notice or Indemnity Notice without the consent of the Required Sellers
(which consent shall not be unreasonably withheld, delayed or conditioned). The
Company, in defending and contesting any such Claim Notice or Indemnity Notice
(i) may consult with legal counsel, independent public accountants and other
experts selected by it, and the reasonable compensation, costs and other
reasonable out-of-pocket expense incurred in investigating, preparing or
defending the foregoing shall constitute Losses under this Section 6.12, (ii)
will consult with, and take into account, the reasonable views of the Sellers in
connection therewith, and (iii) shall not be liable to the Sellers for any act
done or omitted to be done in connection therewith while acting in good faith
and in the absence of negligence or willful misconduct.

 

- 43 -

 



 

(c)          Amounts payable under this Section 6.12 shall not be subject to the
limitations set forth in Article IX, and Purchaser shall not seek
indemnification out of the Escrowed Amounts for Losses payable under this
Section 6.12.

 

6.13.       Employee Matters.

 

(a)          Compensation and Benefits Comparability. For a period of one year
following the Closing, each employee of the Company as of the Closing (each, a
“Company Employee”) who remains in the employment of the Company or any of its
Affiliates shall receive (i) the same or greater base salary or wage rate than
the base salary or wage rate provided by the Company to such Company Employee
immediately prior to the Closing, (ii) the same or greater annual aggregate cash
compensation opportunities than those provided by the Company to such Company
Employee immediately prior to the Closing under the Company’s 2014 Short Term
Incentive Plan and any commission program of the Company (provided that for
commission-based Company Employees, the Company may modify the terms of the
applicable commission program at any time from and after the Closing Date so
long as such modifications (A) are prospective in nature, (B) effective only
following 30 days prior written notice, and (C) do not reduce the applicable
target amounts), (iii) employee welfare benefits that are, in the aggregate,
substantially similar to those provided by the Company to such Company Employee
immediately prior to the Closing, and (iv) severance benefits in accordance with
Schedule 6.13(a), taking into account such Company Employee’s additional period
of service and rate of base pay or wages and target cash incentive compensation
with the Company and its Affiliates following the Closing. Except as required by
Law, nothing contained in this Agreement shall be construed as requiring the
Company or any of its Affiliates to continue the employment of any specific
person.

 

(b)          Service Credit. The Company shall, and shall cause its Affiliates
to, recognize the prior service and seniority of each Company Employee as if
such service has been performed, and such seniority has been earned, with the
Company for purposes of eligibility, vesting, and service related level of
benefits (but not benefit accrual) under the employee benefit plans and policies
provided by the Company to the Company Employees following the Closing, to the
same extent such service and seniority is recognized by the Company under a
comparable Company Plan immediately prior to the Closing.

 

(c)          Welfare Plans. With respect to any welfare plan maintained by the
Company or any of its Affiliates in which Company Employees are eligible to
participate after the Closing, the Company shall, and shall cause its Affiliates
to waive all limitations as to preexisting conditions and exclusions with
respect to participation and coverage requirements applicable to such Company
Employees to the extent such conditions and exclusions were satisfied or did not
apply to such Company Employees under the welfare plans maintained by the
Company immediately prior to the Closing but only if the Company Employee was
covered by a substantially similar welfare plan immediately prior to Closing.
The Company shall continue its current medical plan for the remainder of 2014.

 

- 44 -

 

  

(d)          Nothing contained herein, expressed or implied, is intended to
confer upon any Company Employee any rights or benefits under any benefit plans,
programs, policies or other arrangements, including severance benefits or right
to employment or continued employment with the Company by reason of this
Agreement. In addition, the provisions of this Agreement are for the sole
benefit of the parties to this Agreement and are not for the benefit of any
third party.

 

ARTICLE VII.

  

CONDITIONS TO CLOSING

 

7.1.        Sellers’ Conditions to Close. The obligations of the Sellers under
this Agreement are subject to the satisfaction on or prior to the Closing Date
of each of the following conditions, but compliance with any or all of such
conditions may be waived, in writing, by the Sellers:

 

(a)          The representations and warranties of Purchaser set forth in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (except that
representations and warranties that by their terms speak specifically as of the
date of this Agreement or another date shall be true and correct as of such
date); provided, however, that no representation or warranty of Purchaser (other
than the representations and warranties set forth in Sections 3.2 and 3.3(a),
which shall be true and correct in all respects other than de minimis
inaccuracies) shall be deemed untrue or incorrect for purposes hereunder as a
consequence of the existence of any fact, event or circumstance inconsistent
with such representation or warranty, unless such fact, event or circumstance,
individually or taken together with all other facts, events or circumstances
inconsistent with any representation or warranty of Purchaser, constitutes a
Purchaser Material Adverse Effect; provided further, that for purposes of
determining whether a representation or warranty is true and correct for
purposes of this Section 7.1(a) (except with respect to the representations and
warranties set forth in Sections 3.2 and 3.3(a)), any qualification or exception
for, or reference to, materiality (including the terms “material,” “materially,”
“in all material respects,” “Purchaser Material Adverse Effect” or similar terms
or phrases) in any such representation or warranty shall be disregarded;

 

(b)          Purchaser shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
and satisfied all of the conditions required by this Agreement to be performed
or complied with or satisfied by Purchaser at or prior to the Closing Date;

 

(c)          No Governmental Entity in the United States shall have (i) enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) that has the effect of making the Contemplated Transactions
illegal or otherwise prohibiting the consummation of the Contemplated
Transactions, or (ii) instituted any Legal Proceeding seeking to require a
Seller Burdensome Condition which has not been dismissed, withdrawn or otherwise
terminated;

 

(d)          Any waiting period (and any extension thereof) applicable to the
consummation of the Contemplated Transactions under the HSR Act shall have
expired or been terminated; and

 

- 45 -

 

  

(e)          The Sellers shall have received the items set forth in Section 8.2.

 

7.2.         Purchaser’s Conditions to Close. The obligations of Purchaser under
this Agreement are subject to the satisfaction on or prior to the Closing Date
of each of the following conditions, but compliance with any or all of any such
conditions may be waived, in writing, by Purchaser:

 

(a)          The representations and warranties of the Sellers and the Company
contained in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (except that representations and warranties that by their terms speak
specifically as of the date of this Agreement or another date shall be true and
correct as of such date); provided, however, that no representation or warranty
of the Sellers or the Company (other than the representations and warranties set
forth in Sections 4.2, 4.3(a), 4.5(a), 5.1, 5.2(a) and 5.5, which shall be true
and correct in all respects other than de minimis inaccuracies) shall be deemed
untrue or incorrect for purposes hereunder as a consequence of the existence of
any fact, event or circumstance inconsistent with such representation or
warranty, unless such fact, event or circumstance, individually or taken
together with all other facts, events or circumstances inconsistent with any
representation or warranty of the Company, constitutes a Material Adverse
Effect; provided further, that for purposes of determining whether a
representation or warranty is true and correct for purposes of this
Section 7.2(a) (except with respect to the representations and warranties set
forth in Sections 4.2, 4.3(a), 4.5(a), 5.1, 5.2(a) and 5.5), any qualification
or exception for, or reference to, materiality (including the terms “material,”
“materially,” “in all material respects,” “Material Adverse Effect,” “Seller
Material Adverse Effect” or similar terms or phrases) in any such representation
or warranty shall be disregarded;

 

(b)          The Company and the Sellers shall have performed and complied in
all material respects with all the covenants and agreements contained in this
Agreement and satisfied all the conditions required by this Agreement to be
performed or complied with or satisfied by it or them at or prior to the Closing
Date;

 

(c)          No Governmental Entity in the United States shall have (i) enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) that has the effect of making the Contemplated Transactions
illegal or otherwise prohibiting the consummation of the Contemplated
Transactions, or (ii) instituted any Legal Proceeding seeking to require a
Purchaser Burdensome Condition which has not been dismissed, withdrawn or
otherwise terminated;

 

(d)          Any waiting period (and any extension thereof) applicable to the
consummation of the Contemplated Transactions under the HSR Act shall have
expired or been terminated;

 

(e)          Since the date of this Agreement, there shall not have occurred any
Material Adverse Effect; and

 

(f)          Purchaser shall have received the items set forth in Section 8.1.

 

- 46 -

 

  

7.3.         Frustration of Closing Conditions. Neither the Sellers nor
Purchaser may rely on the failure of any condition set forth in this Article VII
to be satisfied if such failure was caused by its failure to comply with the
covenants set forth herein, act in good faith or use the standard of efforts
required from such Party to consummate the Contemplated Transactions.

 

ARTICLE VIII.

THE CLOSING

 

8.1.         Deliveries by the Company and the Sellers. At the Closing, the
Company and the Sellers shall deliver, or cause to be delivered, the following
to Purchaser:

 

(a)          Unit certificates duly endorsed for transfer to Purchaser or
accompanied by executed Unit transfer powers or, to the extent such Units are
not certificated, other evidence of transfer of the Purchased Units from the
Seller Subsidiaries to Purchaser reasonably satisfactory to Purchaser;

 

(b)          A certificate, dated as of the Closing Date, signed by an
authorized officer of (i) the Company and (ii) each Seller, with respect to
itself only, to the effect set forth in clauses (a) and (b) of Section 7.2;

 

(c)          Counterparts to the Escrow Agreement duly executed by the Sellers
and Escrow Agent;

 

(d)          Counterparts to each of the Sellers’ New Affiliation Agreements
duly executed by the Company, the applicable Seller, and each of such Sellers’
Newspaper Affiliates; provided, that (i) with respect to Graham Holdings
Company, the Company and WP LLC shall have executed and delivered the New
Affiliation Agreement, and (ii) with respect to Tribune Media Company, the
Company, Tribune Publishing Company and its Newspaper Affiliates shall have
executed and delivered the New Affiliation Agreements;

 

(e)          Resignations of each member of the Board of Directors listed on
Schedule 8.1(e), in form and substance reasonably acceptable to Purchaser, in
writing to the Board of Directors, effective as of the Closing; and

 

(f)          Certificates duly completed and executed by each Seller (or, if
such Seller or such is a disregarded entity for U.S. federal income tax purposes
as of the Closing, the person treated as the owner of such Seller’s assets for
U.S. federal income tax purposes) in accordance with Treasury Regulation
Section 1.1445-2(b)(2)(vi), dated as of the Closing Date, certifying that such
Seller (or such owner) is not a “foreign person” within the meaning of
Section 1445 of the Code.

 

8.2.         Purchaser’s Deliveries. At the Closing, the Company and Purchaser
shall deliver, or cause to be delivered, the following to the Sellers:

 

(a)          To the Sellers, the consideration payable to the Sellers at the
Closing pursuant to Section 2.1(b), by wire transfer of immediately available
funds to the bank accounts of the Sellers specified by each such Seller;

 

- 47 -

 

  

(b)          To the Escrow Agent, the Escrow Amount pursuant to Section 2.1(b),
by wire transfer of immediately available funds to the bank account of the
Escrow Agent designated in the Escrow Agreement;

 

(c)          A certificate, dated as of the Closing Date, signed by an
authorized officer of Purchaser to the effect set forth in clauses (a) and (b)
of Section 7.1;

 

(d)          Counterparts of the Escrow Agreement duly executed by each of
Purchaser and the Escrow Agent; and

 

(e)          Counterparts to each of the Sellers’ New Affiliation Agreements
duly executed by Purchaser and the Company.

 

ARTICLE IX.

 

INDEMNIFICATION

 

9.1.         Indemnification of Purchaser Group Members and the Company.

 

(a)          After the Closing, each Seller agrees to indemnify, reimburse and
hold harmless each Purchaser Group Member from and against any and all Losses
incurred by any such Purchaser Group Member, directly or indirectly, in
connection with or arising from:

 

(i)          any breach of any representation or warranty of such Seller
contained in Article V (disregarding any materiality, “Seller Material Adverse
Effect” or similar qualifications contained in such representations and
warranties other than with respect to the representations and warranties of such
Seller set forth in Section 5.6); or

 

(ii)         any breach by such Seller of any covenant to be performed by such
Seller hereunder.

 

(b)          After the Closing, Sellers, severally but not jointly, in
accordance with their respective Pro Rata Shares, agree to indemnify, reimburse
and hold harmless each Purchaser Group Member from and against 73.1% of any and
all Losses incurred by any such Purchaser Group Member, directly or indirectly,
in connection with or arising from any breach of any representation or warranty
of the Company in Article IV (disregarding any materiality, “Material Adverse
Effect” or similar qualifications contained in such representations and
warranties other than with respect to the representations and warranties of the
Company set forth in Sections 4.8, 4.9, 4.10, 4.11(a), 4.13(e), 4.14(a) and the
first sentence of 4.17).

 

9.2.         Indemnification of the Sellers. After the Closing, Purchaser agrees
to indemnify, reimburse and hold harmless each Seller Group Member from and
against any and all Losses incurred by any such Seller Group Member, directly or
indirectly, in connection with or arising from:

 

(a)          any breach of any representation or warranty of Purchaser in
Article III (disregarding any materiality, “Purchaser Material Adverse Effect”
or similar qualifications contained in such representations and warranties);

 

- 48 -

 

  

(b)          any breach by Purchaser of any covenant to be performed by
Purchaser hereunder; or

 

(c)          any breach by the Company of any covenant to be performed by the
Company hereunder following the Closing.

 

9.3.         Notice and Determination of Claims.

 

(a)          If a Purchaser Group Member or Seller Group Member (the
“Indemnified Party”) has a claim for indemnification under this Article IX, such
Indemnified Party shall give to the Party obligated to provide indemnification
to such Indemnified Party (the “Indemnitor”) a notice in writing (a “Claim
Notice”) as soon as practical describing in reasonable detail the facts giving
rise to any claim for indemnification hereunder and shall include in such Claim
Notice (to the extent then known or ascertainable) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement upon which such claim is based; provided, that a Claim Notice in
respect of any pending or threatened Legal Proceeding by or against a third
Person as to which indemnification will be sought (each such Legal Proceeding
being a “Third Person Claim”) shall be given promptly after the Legal Proceeding
is commenced; provided further that failure to give such notice shall not
relieve the Indemnitor of its obligations hereunder except to the extent it
shall have been materially prejudiced by such failure. To the extent that Losses
are not capable of being calculated at the time of any Claim Notice, the
Indemnified Party shall include in such Claim Notice its reasonable estimate of
the maximum Losses that may result from such claim for indemnification under
this Article IX. For the avoidance of doubt, if the Sellers collectively are the
Indemnitor with respect to any indemnification claim, all references in this
Article IX to any agreement, acknowledgment, election, decision, consent,
conduct, control or other act or omission of such Indemnitor means the
agreement, acknowledgment, election, decision, consent, conduct, control or
other act or omission of the Required Sellers, which shall be binding upon each
of the Sellers.

 

(b)          After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article IX shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor or (ii) by a final judgment or decree in
accordance with Sections 11.12 and 11.13. The judgment or decree of a court
shall be deemed final when the time for appeal, if any, shall have expired and
no appeal shall have been taken or when all appeals taken shall have been
finally determined.

 

(c)          When any determination of payment from the Escrowed Funds becomes
final and binding hereunder (including under Section 2.3, Section 2.4 and this
Article IX), Purchaser and each Seller agrees to promptly sign and deliver to
the Escrow Agent a written instruction to release any portion of the Escrowed
Funds as to which such determination has become final and binding to the Party
entitled to such portion of the Escrowed Funds.

 

- 49 -

 

  

9.4.         Third Person Claims. If a Third Person Claim is made against an
Indemnified Party, the Indemnitor shall be entitled to participate therein and,
to the extent that the Indemnitor shall wish, to assume the defense thereof in
good faith and in a commercially reasonable manner with counsel reasonably
satisfactory to the Indemnified Party, and, after notice from the Indemnitor to
the Indemnified Party of such election to so assume the defense thereof, the
Indemnitor shall not be liable to the Indemnified Party for any legal expenses
of other counsel or any other Losses in each case subsequently incurred by the
Indemnified Party in connection with the defense thereof; provided, that the
Indemnitor will pay the legal expenses of the Indemnified Party’s separate
counsel if, in the Indemnified Party’s good faith judgment, it is advisable,
based on advice of counsel, for the Indemnified Party to be represented by such
separate counsel because a conflict exists between the Indemnitor and the
Indemnified Party or because there is a reasonable probability that the Third
Person Claim may materially and adversely affect the Indemnified Party or its
Affiliates other than as a result of monetary damages. The Indemnified Party
shall cooperate fully with the Indemnitor and its counsel in the defense against
any such Third Person Claim. The Indemnified Party shall have the right to
participate at its own expense in the defense of any Third Person Claim. Neither
the Indemnitor, on the one hand, nor the Indemnified Party, on the other hand,
shall admit liability to, or settle, compromise or discharge any Third Person
Claim without the prior consent of the other (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that the
Indemnitor may settle, compromise or discharge any Third Person Claim, the
defense of which was assumed by the Indemnitor, if such Third Person Claim does
not impose equitable remedies or any obligation on the Indemnified Party and
provides only for the payment of monetary damages that are completely
indemnified by the Indemnitor hereunder, includes an unconditional written
release by the claimant or plaintiff of the Indemnified Party from all liability
in respect of such Third Person Claim, and the Indemnified Party would not have
any further liability thereunder. In the event the Indemnitor elects not to
defend any Third Person Claim, the Indemnified Party shall defend against such
Third Person Claim in good faith and in a commercially reasonable manner at the
cost and expense of the Indemnitor, and the Indemnitor shall have the right to
participate in such defense at its own expense.

 

9.5.         Limitations. Liability for claims pursuant to this Article IX shall
be subject to the following limitations:

 

(a)          The representations and warranties of the Parties contained in this
Agreement shall survive the Closing for a period of 12 months from the Closing
Date and shall expire thereafter; provided, that such representations and
warranties shall survive beyond such period with respect to (but only with
respect to) any breach thereof for which a Claim Notice shall have been duly
given in accordance with Section 9.3(a) until such claim shall have been finally
resolved. The covenants and agreements of the Parties contained in this
Agreement shall survive indefinitely unless the covenant or agreement specifies
a term, in which case such covenant or agreement shall survive for such
specified term.

 

(b)          No Purchaser Group Member shall be entitled to indemnification
under Section 9.1(a)(i) and Section 9.1(b) with respect to any Losses for an
individual claim or aggregated claims arising out of the same facts, events or
circumstances, that do not exceed $50,000 (the “Per Claim Threshold”); provided,
that the Per Claim Threshold shall not apply to breaches of any Fundamental
Representations.

 

(c)          No Purchaser Group Member shall be entitled to indemnification
under Section 9.1(a)(i) and Section 9.1(b) with respect to any Losses that are
in excess of the Per Claim Threshold until the aggregate amount of such Losses
that are in excess of the Per Claim Threshold exceeds $9,000,000 (the
“Deductible”) and then only for such Losses that are in excess of the Per Claim
Threshold in excess of the Deductible; provided, that the Deductible shall not
apply to breaches of any Fundamental Representations.

 

- 50 -

 

  

(d)          No amounts shall be payable for Losses in connection with any claim
for indemnification under this Article IX:

 

(i)          unless the Indemnified Party has given the Indemnitor a Claim
Notice with respect to such claim as soon as practical following the time at
which the Indemnified Party discovered, or reasonably should have discovered,
such claim (except to the extent the Indemnitor is not materially prejudiced by
such failure) and, in any event, prior to the date on which the applicable
representation, warranty, covenant or agreement ceases to survive pursuant to
Section 9.5(a);

 

(ii)         to the extent any matter forming the basis for such Loss was
(A) reserved for on the Balance Sheet or (B) taken into account in calculating
the Estimated Net Working Capital or Closing Date Net Working Capital, and no
Losses related thereto shall be aggregated for purposes of Sections 9.5(b) or
9.5(c); or

 

(iii)        to the extent it asserts a claim for consequential, incidental,
indirect, special or punitive damages ((x) other than for reasonably foreseeable
consequential damages and any consequential damages payable to a third party in
respect of any Third Person Claim and (y) in the case of punitive damages, other
than for amounts payable to third parties in respect of any Third Person Claim
pursuant to a Law).

 

(e)          The maximum aggregate liability of each Seller to the Purchaser
Group Members under this Agreement for all indemnification claims under this
Article IX shall be the amount remaining in such Seller’s Escrow Account and
(ii) the sole recourse of the Purchaser Group Members with respect to any
indemnification claims under this Article IX shall be to the Escrowed Amounts.

 

(f)          From and after the Closing, the indemnities set forth in this
Article IX shall be the sole and exclusive remedy of the Parties, their
successors and assigns, and their Representatives with respect to this
Agreement, the events giving rise to this Agreement and the Contemplated
Transactions, except (a) for claims grounded in fraud, (b) as provided in
Sections 6.12 and 11.10, (c) remedies that cannot be waived as a matter of Law,
and (d) as provided in the New Affiliation Agreements. The indemnities set forth
in this Article IX apply only to matters arising out of this Agreement. Any Loss
arising under or pursuant to an Ancillary Agreement (including the New
Affiliation Agreements) shall be governed by the indemnification obligations, if
any, contained in such Ancillary Agreement (including New Affiliation
Agreement). The Parties shall not be entitled to a rescission of this Agreement
or to any further indemnification rights or claims of any nature whatsoever in
respect hereof (whether by Contract, Law or otherwise, all of which the Parties
hereby waive).

 

(g)          In no event will any Purchaser Group Member be entitled to
indemnification pursuant to Section 9.1(b) for any Losses to the extent such
Losses relate to any action or inaction by Purchaser or any of its Affiliates
(provided that, for the avoidance of doubt, the Parties understand and agree
that this Section 9.5(g) shall not apply to any action or inaction of the Board
of Directors, or any voting action of the Members, in each case, in his, her or
its capacity as such).

 

- 51 -

 

  

9.6.         Tax Treatment of Indemnity Payments. The Parties hereto and each
Indemnified Party and Indemnitor agree to treat any indemnity payment made
pursuant to this Article IX as an adjustment to the Purchase Price for federal,
state, local and foreign income Tax purposes unless a contrary treatment is
required under applicable Law.

 

9.7.         Tax Benefits. Any indemnification obligation under this Article IX
shall be adjusted so as to give effect to any actual reduction in federal,
state, local or foreign income or franchise Tax liability (either by decrease in
Taxes paid or increase in a refund due) in the year of a payment with respect to
such indemnification obligation or any earlier period; provided, however, that
any such reduction shall not exceed the difference between the aggregate amount
of any expected actual reduction of such Taxes (assuming no Tax limitation
applied on their use) less the aggregate amount of Tax detriment from the
receipt of the indemnification payment paid to the Indemnified Party or any of
its Affiliates or loss of Tax benefits suffered by the Indemnified Party or any
of its Affiliates on account the applicable Loss.

 

9.8.         Insurance Offset. If any Losses sustained by an Indemnified Party
are covered by an insurance policy or an indemnification or contribution
obligation of another Person (other than an Affiliate of such Indemnified
Party), the Indemnified Party shall use commercially reasonable efforts to
collect such insurance proceeds or indemnification or contribution payment. If
the Indemnified Party receives such insurance proceeds or indemnity or
contribution payments prior to being indemnified under this Article IX, the
payment by an Indemnitor under this Article IX with respect to such Losses shall
be reduced by the net amount of such insurance proceeds or indemnity or
contribution payments paid to the Indemnified Party to the extent related to
such Losses, less reasonable attorney’s fees and other expenses incurred in
connection with such recovery. If the Indemnified Party receives such insurance
proceeds or indemnity or contribution payments within 12 months after being
indemnified by an Indemnitor with respect to such Losses, the Indemnified Party
shall pay to the Indemnitor the net amount of such insurance proceeds or
indemnity or contribution payments to the extent related to such Losses, less
reasonable attorney’s fees and other expenses incurred in connection with such
recovery.

 

ARTICLE X.

 

TERMINATION

 

10.1.        Termination of Agreement. The Parties may terminate this Agreement
prior to the Closing, as provided below:

 

(a)          Purchaser, the Company and the Sellers, may terminate this
Agreement by mutual written consent;

 

(b)          Purchaser (but only so long as Purchaser is not in material breach
of its obligations under this Agreement) may terminate this Agreement by giving
written notice to the Sellers in the event that any Seller or the Company is in
material breach of any representation, warranty or covenant contained in this
Agreement which (i) would result in the failure of the condition set forth in
Sections 7.2(a) or 7.2(b) and (ii) is incapable of being cured by the End Date
or is not cured within 30 days following written notice to the Sellers of such
breach;

 

- 52 -

 



 

(c)          the Sellers (but only so long as the Sellers are not in material
breach of their obligations under this Agreement) may terminate this Agreement
by giving written notice to Purchaser in the event that Purchaser is in material
breach of any representation, warranty or covenant contained in this Agreement
which (i) would result in the failure of the condition set forth in
Sections 7.1(a) or 7.1(b) and (ii) is incapable of being cured by the End Date
or is not cured within 30 days following written notice to Purchaser of such
breach;

 

(d)          Purchaser, the Company or the Sellers may terminate this Agreement
if any Governmental Entity in the United States shall have enacted, issued,
promulgated, enforced or entered any Law that has the effect of making the
Contemplated Transactions illegal or otherwise prohibiting the consummation of
the Contemplated Transactions, and such Law shall have become final and
non-appealable;

 

(e)          Purchaser, the Company or the Sellers may terminate this Agreement
if the Closing shall not have occurred on or before 5:00 p.m., local Chicago
time, on December 31, 2014 (such date, as the same may be extended pursuant to
this Agreement, the “End Date”) for any reason or no reason; provided, that the
right to terminate this Agreement set forth in this Section 10.1(e) shall not be
available to a Party whose breach of this Agreement materially contributed to
the failure of the Contemplated Transactions to have been consummated on or
before such date; provided further, that no Party may terminate this Agreement
pursuant to this Section 10.1(e) during the pendency of any Legal Proceeding
initiated by it seeking specific performance of this Agreement.

 

10.2.          Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no liability under this Agreement on the part of either
Party, except (a) as set forth in the last sentence of each of Sections 6.4(a)
and 6.4(b) regarding confidentiality, which shall, along with this Section 10.2,
Section 10.3 and Article XI, survive any termination of this Agreement, (b) that
nothing herein shall relieve any Party from liability for fraud or intentional
breach of this Agreement occurring prior to such termination, and (c) that
nothing herein shall relieve Purchaser from any liability for Purchaser’s
failure to pay the Purchase Price on the Closing Date if all of the conditions
to Closing set forth in Section 7.2 are satisfied or to the extent permitted by
applicable Law, waived (other than those conditions that by their nature are to
be satisfied at the Closing), provided, that in the case of this clause (c), the
aggregate amount of Losses, if any, payable by Purchaser for such breach shall
not exceed the Purchase Price.

 

10.3.          Fees and Expenses. Whether or not the Contemplated Transactions
are consummated, and except as otherwise specified herein, each Party shall bear
its own fees and expenses (including fees and disbursements to counsel,
financial advisors and accountants) with respect to the Contemplated
Transactions and the preparation and negotiation of this Agreement and the
Ancillary Agreements.

 

- 53 -

 



 

ARTICLE XI.

 

MISCELLANEOUS

 

11.1.        Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and be given in person or by means
of fax or email (with request for assurance of receipt in a manner typical with
respect to communications of that type), by overnight courier or by mail, and
shall become effective: (a) on delivery if given in person; (b) on the date of
transmission if sent by fax or email, provided receipt is confirmed by the
recipient; (c) one Business Day after delivery to the overnight service; or (d)
four Business Days after being mailed, with proper postage and documentation,
for first-class registered or certified mail, prepaid, in each case to the
intended recipient as set forth below:

 

If to the Company (prior to the Closing), to:

 

Classified Ventures, LLC

175 W. Jackson Blvd., 8th Floor

Chicago, Illinois 60604

Attention: Daniel Jauernig

Fax: (312) 601-5775

Email: djauernig@classifiedventures.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Rodd M. Schreiber

Fax: (312) 407-0411

Email: Rodd.Schreiber@Skadden.com

 

If to Tribune Media Company, Classified Ventures Holdco LLC and Tribune National
Marketing Co., LLC or any of them, to:

 

Tribune Media Company

435 North Michigan Avenue

Chicago, Illinois 60611

Attention: Chandler Bigelow

Fax: (312) 595-1620

Email: CBigelow@tribunemedia.com

 

- 54 -

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Rodd M. Schreiber

Fax: (312) 407-0411

Email: Rodd.Schreiber@Skadden.com

 

If to The McClatchy Company and McClatchy Interactive West or any of them, to:

 

The McClatchy Company

2100 Q Street

Sacramento, CA 95816-6899

Attention: Karole Morgan-Prager

Title: Vice President, Corporate Development,

General Counsel and Secretary

Fax: (916) 326-5586

Email: kmorgan-prager@mcclatchy.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Rodd M. Schreiber

Fax: (312) 407-0411

Email: Rodd.Schreiber@Skadden.com

 

If to Graham Holdings Company, to:

 

Graham Holdings Company

1150 Fifteenth Street, NW

Washington, DC 20071

Attention: Gerald M. Rosberg

Fax: (202) 334-1031

Email: gerry.rosberg@ghco.com

 

with a copy to:

 

Graham Holdings Company

1150 Fifteenth Street, NW

Washington, DC 20071

Attention: Nicole Maddrey

Fax: (202) 334-1031

Email: nicole.maddrey@ghco.com

 

- 55 -

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Rodd M. Schreiber

Fax: (312) 407-0411

Email: Rodd.Schreiber@Skadden.com

 

If to A. H. Belo Corporation and Belo Enterprises, Inc. or any of them, to:

 

A. H. Belo Corporation

508 Young Street

Dallas, Texas 75202-4808

Attention: Alison K. Engel

Fax: (214) 977-8285

Email: aengel@ahbelo.com

 

with a copy to:

 

A. H. Belo Corporation

508 Young Street

Dallas, Texas 75202-4808

Attention: Christine Larkin, General Counsel

Fax: (214) 977-8285

Email: clarkin@ahbelo.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Rodd M. Schreiber

Fax: (312) 407-0411

Email: Rodd.Schreiber@Skadden.com

 

If to Purchaser or to the Company (following the Closing), to:

 

Gannett Co., Inc.

7950 Jones Branch Drive

McLean, VA 22107-0150

Attention: Todd A. Mayman, Esq.

Fax: (703) 854-2031

Email: tmayman@gannett.com

 

- 56 -

 

 

with a copy to:

 

Nixon Peabody LLP

401 Ninth Street, N.W.

Suite 900

Washington, D.C. 20004

Attention: John C. Partigan, Esq.

Fax: (866) 947-3586

Email: jpartigan@nixonpeabody.com

 

Any Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

 

11.2.          Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns; provided,
however, that no assignment shall be made by either Party without the prior
written consent of the other Parties. Notwithstanding the foregoing, (a) any
Party may assign its rights and obligations under this Agreement without such
consent to an Affiliate or in connection with a sale, merger or other
transaction involving a transfer of substantially all of its assets; provided
that such assigning Party shall remain primarily liable for its obligations
hereunder. Any attempted assignment in violation of this Section 11.2 shall be
void.

 

11.3.          Interpretation. The Schedules and Exhibits referred to herein
shall be construed with and as an integral part of this Agreement to the same
extent as if they were set forth verbatim herein. Titles to Articles and
headings of Sections are inserted for convenience of reference only and shall
not be deemed a part of or to affect the meaning or interpretation of this
Agreement. This Agreement and the Ancillary Agreements shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.

 

11.4.          Counterparts. This Agreement may be executed in two or more
counterparts (delivery of which may be by facsimile or .pdf), each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

11.5.          Amendment. This Agreement may not be amended, modified or
supplemented except by a writing signed by the Company, Purchaser and the
Sellers.

 

11.6.          Entire Agreement. This Agreement (including the Schedules and
Exhibits attached hereto), together with the Ancillary Agreements, constitutes
the entire agreement and understanding of the Parties hereto with regard to the
subject matter contained herein or therein, and supersedes all prior agreements
and understandings, both written and oral, among the Parties with respect to the
subject matter hereof.

 

11.7.          Consultation with Counsel. Each Seller hereby acknowledges that
it has had the opportunity to consult with its own counsel with respect to the
subject matter of this Agreement, and has read and understands all of the
provisions of this Agreement. Each Seller hereby further acknowledges that it
has had the opportunity to ask questions of, and to seek additional information
from, the Company with respect to each of the matters set forth herein.

 

- 57 -

 

 

11.8.          Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable Law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective in the jurisdiction involved to the extent, but
only to the extent, of such invalidity, illegality or unenforceability without
invalidating the remainder of such invalid, illegal or unenforceable provision
or provisions or any other provisions hereof, unless such a construction would
be unreasonable.

 

11.9.          Third Parties. Except as otherwise set forth in Article IX,
nothing contained in this Agreement shall create any rights in, or be deemed to
have been executed for the benefit of, any Person or entity that is not a Party
hereto or a successor or permitted assign of such a Party.

 

11.10.         Specific Performance. Each Party acknowledges and agrees that, in
view of the uniqueness of the transactions contemplated by this Agreement, the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement (including the obligations in Article VI) are not performed in
accordance with their specific terms or otherwise are breached. Accordingly,
each Party agrees that the other Parties shall be entitled to an injunction or
other equitable relief to prevent breaches of the provisions of this Agreement
and to enforce specifically this Agreement and the terms and provisions hereof
in any action instituted in any court of the United States or any state thereof
having jurisdiction over the Parties and the matter, without the necessity of
proving damages, posting any bond or other undertaking, in addition to any other
remedy to which it may be entitled, at Law or in equity.

 

11.11.         Waivers. Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by Purchaser for the benefit of
Purchaser and by the Sellers for the benefit of the Sellers. Any such waiver
shall be validly and sufficiently authorized for the purposes of this Agreement
if, as to any Party, it is authorized in writing by an authorized Representative
of such Party. In addition to the first sentence of this Section 11.11 and
notwithstanding any provision of this Agreement to the contrary, if as of the
End Date all conditions to this Agreement have been satisfied or waived (other
than those that by their terms are to be satisfied at the Closing) other than
one or more of the conditions set forth in Sections 7.1(c), 7.1(d), 7.2(c) and
7.2(d), either Purchaser or the Sellers (so long as the failure of the condition
to be satisfied or waived by such date has not in material part resulted from a
breach of this Agreement by such Party) may unilaterally extend, by written
notice to the other Parties, the End Date to 5:00 p.m., local Chicago time, on
May 18, 2015. The failure of any Party hereto to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

 

11.12.         Governing Law. This Agreement shall be governed by and construed
in accordance with the internal Laws of the State of Delaware, without reference
to provisions of conflicts of Laws that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

 

- 58 -

 

 

11.13.         Submission to Jurisdiction; Waiver of Jury Trial. Each Party (a)
submits to the exclusive jurisdiction of any state or federal court sitting in
the State of Delaware in any action or proceeding arising out of or relating to
this Agreement, (b) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, (c) waives any claim
of inconvenient forum or other challenge to venue in such court, (d) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court and (e) waives any right it may have to a trial by jury with
respect to any action or proceeding arising out of or relating to this
Agreement. Each Party agrees to accept service of any summons, complaint or
other initial pleading made in the manner provided for the giving of notices in
Section 11.1, provided, that nothing in this Section 11.13 shall affect the
right of any Party to serve such summons, complaint or other initial pleading in
any other manner permitted by applicable Law.

 

[Signature pages follow]

 

 

- 59 -

 

 

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
duly executed as of the date first above written.

 

  CLASSIFIED VENTURES, LLC         By: /s/ Daniel A. Jauernig     Name: Daniel
A. Jauernig     Title: Chief Executive Officer         GANNETT CO., INC.        
By: /s/ Gracia C. Martore     Name: Gracia C. Martore     Title: President and
Chief Executive Officer         SELLERS:       TRIBUNE MEDIA COMPANY         By:
/s/ Chandler Bigelow     Name: Chandler Bigelow     Title: Executive Vice
President         THE MCCLATCHY COMPANY         By: /s/ Patrick J. Talamantes  
  Name: Patrick J. Talamantes     Title: President and Chief Executive Officer  
      GRAHAM HOLDINGS COMPANY         By: /s/ Gerard M. Rosberg     Name: Gerard
M. Rosberg     Title: Senior Vice President–Planning and Development         A.
H. BELO CORPORATION         By: /s/ Alison K. Engel     Name: Alison K. Engel  
  Title: Senior Vice President/Chief Financial Officer

 

Unit Purchase Agreement Signature Page

 

 

 

 

  SELLER SUBSIDIARIES:       CLASSIFIED VENTURES HOLDCO LLC         By: /s/
Chandler Bigelow     Name: Chandler Bigelow     Title: Authorized Officer      
  TRIBUNE NATIONAL MARKETING CO., LLC         By: /s/ Chandler Bigelow     Name:
Chandler Bigelow     Title: Authorized Officer         MCCLATCHY INTERACTIVE
WEST         By: /s/ Chris Hendricks     Name: Chris Hendricks     Title:
President         BELO ENTERPRISES, INC.         By: /s/ Alison K. Engel    
Name: Alison K. Engel     Title: Treasurer/Assistant Secretary         PURCHASER
SUBSIDIARIES:         GANNETT SATELLITE INFORMATION NETWORK, INC.         By:
/s/ Gracia C. Martore     Name: Gracia C. Martore     Title: President        
BELO VENTURES, INC.         By: /s/ Gracia C. Martore     Name: Gracia C.
Martore     Title: Vice President

 

Unit Purchase Agreement Signature Page

  

 

 

 

EXHIBIT A-1 through A-4

 

FORMS OF NEW AFFILIATION AGREEMENT

  

A-1

 

 

EXHIBIT B

 

FORM OF ESCROW AGREEMENT

 

 

B-1

 

 

EXHIBIT C

 

EXAMPLE OF CLOSING DATE BALANCE SHEET

 

C-1

 

